EXHIBIT A




                             Estes Express Lines
                 Level 3 Corrective Action Engineering Report


     Property:                                  Prepared By:
     Contact: Mr. Rick Nelson and Curtis Carr   Contact: Calvin Noling, P.E.
     Terminal Manager – Mr. Chris Harrelson
     Estes Express Lines                        StormwateRx LLC
     2201 West Valley Hwy North                 122 SE 27th Ave
     Auburn, WA 98001                           Portland, OR 97214
     (253) 939-5344 Ext.5021                    (503) 233-4660




     Facility Permit Number:                                 WAR008739
     Submittal Date:                                        May 15, 2018
StormwateRx, LLC                                                    Level 3 Corrective Action Engineering Report

                                                                                                            Estes Express Lines


Table of Contents
i.   Brief summary of the treatment alternatives considered and why the proposed option was
        selected. Include cost estimates of ongoing operation and maintenance, including
        disposal of any spent media .............................................................................................. 3
ii. The basic design data, including characterization of stormwater influent, and sizing
        calculations of the treatment units ..................................................................................... 4
iii. A description of the treatment process and operation, including a flow diagram................... 7
iv. The amount and kind of chemicals used in the treatment process, if any ............................. 8
v. Results to be expected from the treatment process including the predicted wastewater
        characteristics, as shown in the waste discharge permit, where applicable ..................... 8
vi. A statement, expressing sound engineering justification through the use of pilot plant data,
        results from other similar installations, and/or scientific evidence from the literature, or
        both, that the proposed treatment is reasonable expected to meet the permit
        benchmarks ..................................................................................................................... 10
vii. Certification by a licensed professional engineer ................................................................ 11 

List of Appendices

 Appendix A:             Estes Express Lines SWPPP
 Appendix B:             Western Washington Hydrology Model Report
 Appendix C:             Proposed Stormwater Treatment Site Layout
 Appendix D:             Aquip 300SBE Standard Detail Drawing
 Appendix E:             Aquip O&M Manual
 Appendix F:             Washington Department of Ecology Conditional Use Level Designation
                         Approval for Aquip
StormwateRx, LLC                                Level 3 Corrective Action Engineering Report

                                                                               Estes Express Lines


   i. Brief summary of the treatment alternatives considered and why the proposed
      option was selected. Include cost estimates of ongoing operation and
      maintenance, including disposal of any spent media

     Estes Express Lines (Estes) considered a variety of treatment alternatives that would
     produce benchmark water quality in future site stormwater discharges. Advanced
     GeoEnvironmental, Inc. (AGE) has served as the environmental consultant for Estes and
     provided the basis for the treatment selection to StormwateRx for this report. The
     alternatives considered include onsite infiltration, above-grade and below-grade filtrations
     systems, electrocoagulation (EC) and chitosan enhanced sand filtration (CESF).

     Infiltration was eliminated as a viable option because the space required would
     significantly disrupt primary operations, and because the facility is directly on the roadway.

     Estes and AGE evaluated a below-grade flow-through StormFilter design by Contech.
     However, it was determined that the StormFilter treatment technology would not be
     suitable for the facility, as it would disrupt a large amount of site operational area, primarily
     due to the detention storage requirements. Because of the nature of operations at Estes,
     available space is a critically important consideration. The StormFilter system has
     recieved TAPE approval for basic treatment, but not for enhanced treatment, and
     investigative sampling has indicated that zinc in the facility’s stormwater is 30%-50%
     dissolved. Therefore, a treatment system with enhanced approval was preferred.
     Additionally, the drainage system on the Estes facility cannot generate a sufficient drop in
     slope to have a dependable drain to the outfall, using a Contech flow-through StormFilter
     design.

     EC and CESF systems were eliminated as options because they each require ongoing
     operating contracts with each vendor due to the complexity of these active systems that
     need to be managed. Such operating contracts present an additional ongoing cost of
     operation of these systems, and reduce the cost-effectiveness over the system's lifetime.
     The estimated capital and maintenance costs for EC and CESF systems were not
     provided to StormwateRx.

     The selected treatment alternative is the StormwateRx Aquip enhanced stormwater
     filtration system. This system can be installed onsite and integrated with the existing site
     stormwater infrastructure without substantially affecting normal facility operations. The
     characteristic treatment performance of the Aquip filter technology for metals and turbidity
     at a variety of similar industrial applications indicates that treated discharge from the Aquip
     filter will satisfy benchmark water quality. The Aquip filter is described in greater detail in
     section iii.

     Typical filter maintenance for the proposed Aquip enhanced stormwater filtration
     technology is described in three categories: routine maintenance, seasonal maintenance,
     or full maintenance. Routine maintenance refers to the regular cleaning of the filter media
     surface to remove accumulated sediment and occluded media in order to maintain flow
     capacity of the filter; a topper media supply is added after multiple instances of routine
     maintenance in order to return the filter media depth to original conditions. Seasonal
     maintenance refers to the removal and replacement of the upper inert layers of filter media


                                                                                                    3
StormwateRx, LLC                                Level 3 Corrective Action Engineering Report

                                                                                Estes Express Lines


     when sufficient sediment has accumulated within the bed and routine maintenance can
     no longer restore flow capacity of the filter. Full maintenance refers to the removal and
     replacement of the full media bed to restore the filter to original conditions when the flow
     capacity or treatment performance is suffering due to accumulated sediment load in the
     lower sorptive media layers. Spent media is not characterized as hazardous material and
     can be disposed of in a subtitle D landfill. An analysis of expected maintenance costs and
     frequencies for the proposed system is presented in Table 1.

     Table 1. Estimated Operating Costs for the Proposed Stormwater Treatment System

                                                                                         Frequency 
                               Category                                 Cost 
                                                                                           (1/yr)* 
       Aquip Topper Media Replacement: Replace top 3 inches            $1,950                1 
       of media after routine scraping of accumulated sediment 
       Aquip Seasonal Media Replacement: Remove and replace            $5,830               0.5 
       top half of media 
       Aquip Full Media Rebuild: Remove and replace full media 
                                                                       $37,330              0.2 
       bed 

       Estimated Average Annual Cost of Filter Maintenance             $12,300  
                                                                                      
     *Average annual cost shown represents the average cost over a 5-year maintenance cycle.
     Actual maintenance intervals will be determined empirically and may be more or less frequent.



  ii. The basic design data, including characterization of stormwater influent, and
      sizing calculations of the treatment units

     The site operates under the NPDES Industrial Stormwater General Permit (permit number
     WAR008739), effective as of January 2, 2015. This permit sets water quality standards
     for stormwater discharges to surface waters or storm sewers that drain to surface waters.
     The water quality parameters of concern at Estes are turbidity, copper, and zinc. Estes
     will implement additional treatment BMPs onsite to address water quality exceedances.


     Existing Conditions:

     Estes is located at 2102 West Valley Highway North in Auburn, WA. The facility is
     approximately 5.9 acres, with 4.9 acres of paved surface, 0.81 acres of building rooftops,
     and 0.16 acres of vegetated area.

     The Estes facility is a single drainage basin with an outfall to the City of Auburn municipal
     storm drain on West Valley Highway N. This outfall is called Outfall 1 in the facility’s
     Stormwater Pollution Prevention Plan (SWPPP, see Appendix A). Stormwater runoff
     generated onsite flows to a series of catch basins and is conveyed through underground



                                                                                                      4
StormwateRx, LLC                               Level 3 Corrective Action Engineering Report

                                                                            Estes Express Lines


     storm drain lines to CB1, a catch basin vault that serves as the monitoring point for the
     facility and discharges to the outfall.

     Estes uses a set of structural and treatment BMPs on site to control the quality of
     stormwater runoff. These BMPs are described in the facility’s SWPPP and include catch
     basin inserts installed in 2016, and downspout filters installed in 2017. These structural
     BMPs were intended to reduce turbidity and metals in the site stormwater discharge.

     Proposed Conditions

     Estes will upgrade its existing stormwater treatment BMPs with the installation of a
     StormwateRx Aquip® 300SBE enhanced stormwater filtration system to address turbidity
     and zinc in stormwater discharges. The existing CB1 catch basin and vault will be modified
     to serve as a deeper structure to accommodate a treatment pump. The existing site
     drainage flow pattern will be maintained, and the treatment pump will receive flows from
     the entire site. The treatment pump will supply untreated stormwater to the Aquip filter at
     a rate of 235 gpm, corresponding to the water quality design flow rate for the site as
     determined using the Western Washington Hydrology Model (WWHM2012, v.4.2.12, see
     Appendix B). Treated Aquip discharge will return by gravity to the discharge point of CB1
     and continue to the outfall. Runoff flows in excess of the water quality design flowrate will
     bypass the Aquip and be discharged to the outfall.

     In addition to the proposed treatment BMP, Estes will also make improvements to pollutant
     source control. A new sweeping protocol scope is to be implemented with the relocation
     of the cargo trailers during cleaning, as much as possible. Utilizing brooms and pressure
     washers with vacuum recovery for cleanup under parked equipment, will collect
     recalcitrant sources of pollution. Focused cleaning on areas not maintained by standard
     Truck sweeping services will be conducted under trailers and near the dock area. The
     standard truck-based sweeping services will be conducted, on a minimum monthly basis.


     Characterization of Stormwater Influent

     The proposed stormwater treatment system will be incorporated into the existing site
     stormwater infrastructure at a point just prior to site discharge. The characteristic water
     quality of the influent to the proposed Aquip treatment system can therefore be
     represented by historic site discharges. Historic site discharge monitoring results for 2016
     and 2017 are shown in Table 2 (quarterly averages shown).




                                                                                                5
StormwateRx, LLC                              Level 3 Corrective Action Engineering Report

                                                                          Estes Express Lines


     Table 2. Historic Site Discharge Monitoring Results for Estes
                             Sample      Turbidity     pH      Copper     Zinc      TPH
         Year    Quarter
                              Date        (NTU)       (s.u.)   (ug/L)    (ug/L)    (mg/L)
                    1       1/12/2016       84         7.1       14       200        10
                    2       6/17/2016       237       6.58       24       310         1
        2016
                    3       9/17/2016       13         6.7       10       140       0.89
                    4       10/13/2016      29         6.9       5.3       97       0.27
                    1       3/15/2017       124        7.2       0.3      31.7       0.1
                    2        4/6/2017       49         7.2       1.2      41.2       0.1
        2017
                    3       9/18/2017       80         7.7      23.9      235        2.7
                    4       10/12/2017      260        7.8      21.8      242        3.9
                             Average        110        N/A       13       162        2.4
                                                      5.0 to
                            Benchmark       25                   14       117        10
                                                       9.0


     Stormwater Treatment Sizing

     The water quality (WQ) design flow rate varies depending on a treatment facility’s design
     and if they are categorized as an online or offline system. The online WQ design flow rate
     is used when all stormwater flows through a treatment device. The offline flow rate is used
     when a high flow bypass (flow splitting device) is present, and flow rates which exceed the
     WQ design flow rate are bypassed. The stormwater treatment system proposed for this
     site is designed with a bypass system and is sized to handle the offline WQ design flow
     rate. Only water which exceeds the WQ design flow rate will bypass the stormwater
     treatment system.

     Per Volume 5, Section 4.1.2 of the Stormwater Management Manual for Western
     Washington (SWMMWW), offline WQ design flow rate was calculated using an approved
     continuous runoff model, the Western Washington Hydrology Model (WWHM2012,
     v.4.2.12). The facility was modeled using 5.71 acres of impervious industrial area,
     classified as flat impervious land use. Additional model details can be found in the model
     output report in Appendix B. The WQ design flow rate generated by the model is 235 gpm
     for the facility, corresponding to the “off-line BMP, 15-minute” flow rate.

     StormwateRx has established a set of operational and design criteria for the Aquip that
     has been applied to other facilities in Washington. The proposed treatment filters will use
     the Ecology CULD approved Aquip enhanced stormwater filtration system media
     configuration and a surface loading rate not to exceed 1 gpm/sf. The WWHM was used to
     establish the design flow rate as described, and the filter size was selected as the next
     largest Aquip size that can process the design flow rate. This sizing approach translates
     to a more conservative (environmentally protective) surface loading rate. Operating Aquip
     at a lower surface loading rate than the operational criterion also extends the maintenance
     interval of the system. The proposed Aquip 300SBE filter for Estes will be operating at a
     surface loading rate of 0.8 gpm/sf of media surface.



                                                                                              6
StormwateRx, LLC                              Level 3 Corrective Action Engineering Report

                                                                            Estes Express Lines


  iii. A description of the treatment process and operation, including a flow diagram

     Under the proposed conditions, site stormwater runoff will follow existing drainage
     infrastructure and conveyance, flowing to catch basin CB1 prior to discharge. Catch basin
     CB1 will be retrofitted to provide a deeper sump, in order to accommodate a 235-gpm
     treatment pump. Runoff flowrates that are less than or equal to 235 gpm will be pumped
     from the new CB1 to the new Aquip 300SBE stormwater filter. Flows in excess of 235 gpm
     will be discharged directly from the CB1 to the outfall, bypassing treatment. The existing
     CB1 outlet structure will be modified to receive both treated and untreated bypass flows,
     and provide an opportunity to sample the comingled discharge to the outfall. See Figure
     1.




     Figure 1. Estes Process Flow Diagram for the Proposed Site Improvements

     A preferred location for the Aquip filter has been selected on-site to facilitate maintenance
     access to the filter, minimize the potential for equipment damage, and prevent disruption
     to industrial activities. A site layout drawing showing the proposed placement of the Aquip
     filter and connection to CB1 is provided in Appendix C.

     The Aquip is a passive adsorptive depth-filtration technology that removes industrial
     stormwater pollutants such as suspended solids, turbidity, heavy metals, nutrients and
     organics. Aquip is a patented system that uses a pre-treatment chamber followed by a
     series of layered inert and adsorptive filtration media to effectively trap pollutants in an
     above-ground, pre-configured steel structure. The pollutant removal within the pre-
     treatment chamber occurs by gravity settling and adsorption; pollutant removal within the
     filtration chamber occurs through a combination of filtration, chemical complexing, co-
     precipitation, adsorption, absorption, micro-sedimentation and biological oxidation. Aquip
     has no moving parts and requires no chemicals, making operation inherently simple and
     safe.



                                                                                                7
StormwateRx, LLC                             Level 3 Corrective Action Engineering Report

                                                                           Estes Express Lines


     The Aquip is a robust industrial stormwater treatment technology. Once polluted
     stormwater is pumped into the system, stormwater flows by gravity through the structure.
     A detail drawing of the model 300SBE is provided in Appendix D, and additional
     operational of the Aquip system are provided in the Aquip O&M manual in Appendix E.




                   Figure 2. Aquip Enhanced Stormwater Filtration System


  iv. The amount and kind of chemicals used in the treatment process, if any
      No chemicals are used in the proposed stormwater treatment process.


  v. Results to be expected from the treatment process including the predicted
     wastewater characteristics, as shown in the waste discharge permit, where
     applicable

     The Industrial Stormwater General Permit requires monitoring of turbidity, pH, oil sheen,
     copper, and zinc, as well as petroleum hydrocarbons for facilities operating under SIC
     code 4213. These parameters and benchmarks were considered in the design of the
     treatment system proposed for the site. A summary of the parameters and benchmarks
     are listed in Table 3.

         Table 3. Standard and SIC-Specific Benchmarks
          Benchmark Parameter                 Unit           Benchmark Value
          Turbidity                           NTU                    25
          pH                             Standard Units     Between 5.0 and 9.0
          Oil Sheen                          Yes/No         No Visible Oil Sheen
          Copper, Total                       µg/L                   14
          Zinc, Total                         µg/L                  117
          Petroleum Hydrocarbons              mg/L                   10



                                                                                            8
StormwateRx, LLC                                                       Level 3 Corrective Action Engineering Report

                                                                                                                       Estes Express Lines


     Historical stormwater monitoring from the facility has indicated turbidity, copper, and zinc
     to be parameters of concern.

     The proposed Aquip 300SBE filter is expected to provide a level of performance that is in
     line with historic performance seen in similar full-scale units installed at other industrial
     facilities. StormwateRx has collected performance data in the form of inlet/outlet sample
     pairs for many of the Aquip filters that have been installed and operating at other sites.
     Table 4 provides a summary of all performance data used in the analysis. The median
     removal efficiency for each parameter is presented in the far-right column, along with the
     25th and 75th percentile removal efficiencies in parentheses.

      Table 4. Performance Summary of Aquip Enhanced Full-Scale Stormwater Filtration
      Systems
                                                                                    Median                             % Removal Efficiency4
               Parameter                   Sample Location                         (Range3)                                  Median
                                                                               Number of Samples                            (Range3)

                                                                                        89.4
                                                 Influent                           (58.5 - 366)
                                                                                       n = 10                                      94
             Turbidity (NTU)
                                                                                        6.745                                   (91 - 98)
                                                 Effluent                           (1.36 - 21.4)
                                                                                       n = 10
                                                                                        0.12
                                                 Influent                         (0.0171 - 0.516)
                                                                                       n = 81                                      84
               TCu (mg/L)
                                                                                      0.0151                                    (68 - 93)
                                                 Effluent                        (0.00352 - 0.059)
                                                                                      n = 81
                                                                                        0.625
                                                 Influent                           (0.241 - 2.1)
                                                                                       n = 82                                      91
               TZn (mg/L)
                                                                                       0.0558                                   (80 - 96)
                                                 Effluent                         (0.0279 - 0.222)
                                                                                       n = 82
        1 ‐ Sampling from inlet and outlet of Aquip SBE full‐scale stormwater filtration systems.  Results through April 2018.  Data compiled by 
        StormwateRx LLC. 
        2 ‐ All chemical analysis by third party certified analytical testing laboratory. 
        3 ‐ The inlet, outlet, and removal efficiency ranges provided are the 25th to the 75th percentile of all results. 
        4 ‐ The removal efficiencies based on inlet and outlet pairs. 
        5 ‐ Median values may include non‐detections; for the purposes of these calculations, the non‐detected values are presented at half the 
        detection limit. 




     Table 5 provides a comparison of historical site water quality with expected Aquip removal
     efficiencies for each parameter. Both the median and 25th percentile removal efficiencies
     are used in this analysis to demonstrate expected Aquip treated effluent concentrations
     under a variety of conditions.




                                                                                                                                                    9
StormwateRx, LLC                                    Level 3 Corrective Action Engineering Report

                                                                                            Estes Express Lines


      Table 5. Evaluation of Estes Historic Data Using Full-Scale Aquip Performance to Predict
      Proposed Treated Effluent Concentrations
                                                          Turbidity      Copper         Zinc  
                                                            (NTU)         (ug/L)       (ug/L) 
                          Historical Average Concentration            110                  13                  162 
          th
        25  Percentile and Median Aquip Removal Efficiency     91%          94%     68%          84%    80%       91% 
                           Expected Effluent Concentration     9.9           6.6    4.2          2.1    32        14.6 
                                    ISGP Benchmark Value              25                   14                  117 
                              Effluent Satisfies Benchmark?    Yes           Yes    Yes          Yes    Yes           Yes 



      Historic Aquip sampling data and the analysis from Table 5 demonstrate that the Aquip
      performance will be sufficient to bring historic zinc concentrations to below benchmark
      levels.

  vi. A statement, expressing sound engineering justification through the use of pilot
      plant data, results from other similar installations, and/or scientific evidence from
      the literature, or both, that the proposed treatment is reasonable expected to meet
      the permit benchmarks

      The Aquip system is installed at numerous other facilities and has shown to provide a high
      level of pollutant reduction. Using this data, StormwateRx is able to size the system for
      Estes to provide optimal pollutant removal efficiencies. Based upon the findings in “Aquip
      Technology Assessment”, the Aquip system has been given the Conditional Use Level
      Designation in Washington by Department of Ecology for basic (TSS), enhanced
      (dissolved copper and zinc), and phosphorus treatment (see Appendix F). The Aquip has
      been designed to operate in conjunction with the site source control and operational
      BMPs.

      The Aquip filter can also be retrofitted with additional treatment if stronger performance is
      required in the future. A polishing system that treats for particulate and dissolved metals
      can be added and would require less space than another Aquip 300SBE filter. At the time
      of this report, additional treatment is not expected to be required.




                                                                                                                        10
StormwateRx, LLC            Level 3 Corrective Action Engineering Report

                                                     Estes Express Lines


Appendix A

Estes Express Lines SWPPP




                                                                     12
        Stormwater Pollution Prevention Plan (SWPPP)
                GI TRUCKING CO./DBA ESTES WEST
   2102 West Valley Highway North Auburn, King County, WA 98001
Washington Industrial Stormwater General Permit Permit No. WAR008739


                              30 March 2018
                          AGE Project No. 18-4323


                              PREPARED FOR:

  Mr. Chris Harrelson Terminal Manager Estes Express Lines Auburn, WA
                     Phone: (253) 939-5344 Ext.5021
                            Fax: (253) 939-5825
                Email: Chris.Harrelson@estes-express.com

                         Updated January 2015
               Update 07-2017, 08-2017, 09-2017, 01-2018


                               PREPARED BY:




          Environmental • Compliance • Industrial Hygiene • Geotechnical
                            Phone: 800-511-9300
                             Fax: 888-445-8786
                            www.advgeoenv.com

  “Working in Partnership with People, Business and the Environment”
                   Stormwater Pollution Prevention Plan (SWPPP)
                      GI TRUCKING CO./DBA ESTES WEST
         2102 West Valley Highway North Auburn, King County, WA 98001
      Washington Industrial Stormwater General Permit Permit No. WAR008739

                                           TABLE OF CONTENTS


SECTION                                                                                                         PAGE

1.0.  FACILITY DESCRIPTION AND CONTACT INFORMATION .............................. 1 
  1.1.    Facility Information ....................................................................................... 1 
  1.2.    Contact Information/Responsible Parties ..................................................... 1 
  1.3.    General Location Map ................................................................................. 2 
  1.4.    SITE MAP .................................................................................................... 2 
  1.5.    STORMWATER POLLUTION PREVENTION TEAM .................................. 2 
2.0.  FACILITY ASSESSMENT ..................................................................................... 3 
  2.1.     FACILITY DESCRIPTION............................................................................ 3 
  2.2.     INDUSTRIAL ACTIVITY, MATERIALS INVENTORY AND ASSOCIATED
           POLLUTANTS ............................................................................................. 3 
  2.3.     SPILLS AND LEAKS ................................................................................... 5 
3.0.  BEST MANAGEMENT PRACTICES (BMPs) ....................................................... 5 
  3.1.        OPERATIONAL SOURCE CONTROL BEST MANAGEMENT PRACTICES ... 5 
     3.1.1.  Mandatory BMPs, – Good Housekeeping .................................................... 5 
     3.1.2.  Mandatory BMPs – Preventative Maintenance ............................................ 6 
     3.1.3.  Mandatory Applicable BMPs - Operational Source Control BMPs for Illicit
              Connections to Storm Drains ....................................................................... 8 
     3.1.4.  Mandatory Applicable BMPs - Operational Source Control BMPs for
              Landscaping and Lawn/Vegetation Management ........................................ 8 
     3.1.5.  Mandatory Applicable BMPs - Operational Source Control BMPs for
              Loading and Unloading Areas for Liquid or Solid Material ........................... 8 
     3.1.6.  Mandatory Applicable BMPs - Operational Source Control BMPs for
              Maintenance and Repair of Vehicles and Equipment .................................. 8 
     3.1.7.  Mandatory Applicable BMPs - Operational Source Control BMPs for
              Maintenance of Stormwater Drainage and Treatment Systems................... 9 
     3.1.8  Mandatory Applicable BMPs - Operational Source Control BMPs for Mobile
              Fueling of Vehicles and Heavy Equipment ................................................ 10 
     3.1.9.  Mandatory Applicable BMPs - Operational Source Control BMPs for
              Parking and Storage of Vehicles and Equipment....................................... 11 
     3.1.10.  Mandatory Applicable BMPs - Operational Source Control BMPs for
              Roof/Building Drains at Manufacturing and Commercial Buildings ............ 12 
     3.1.11.  Mandatory Applicable BMPs - Operational Source Control BMPs for Soil
              Erosion and Sediment Control at Industrial Sites....................................... 12 
     3.1.12.  Mandatory Applicable BMPs - Operational Source Control BMPs for Spills
              of Oil and Hazardous Substances ............................................................. 12 
     3.1.13.  Mandatory Applicable BMPs - Operational Source Control BMPs for
              Outside Storage of Liquid, Food Waste, or Dangerous Waste Containers 13 
                    Stormwater Pollution Prevention Plan (SWPPP)
                        GI TRUCKING CO./DBA ESTES WEST
           2102 West Valley Highway North Auburn, King County, WA 98001
        Washington Industrial Stormwater General Permit Permit No. WAR008739

                                             TABLE OF CONTENTS


SECTION                                                                                                              PAGE

     3.1.14.  Mandatory Applicable BMPs - Operational Source Control BMPs for
              Storage of Liquids in Permanent Aboveground Tanks ............................... 14 
     3.1.15.  Spill Prevention and Emergency Cleanup Plan (SPECP) .......................... 14 
     3.1.16.  Employee Training ..................................................................................... 16 
     3.1.17.  Inspections, Reporting and Recordkeeping ............................................... 16 
     3.1.18.  Illicit Discharge........................................................................................... 17 
   3.2        STRUCTURAL SOURCE CONTROL BMPS ............................................. 18 
     3.2.1.  Mandatory BMPs ....................................................................................... 18 
     3.2.2.  Mandatory Applicable BMPs - Structural Source Control BMPs for Loading
              and Unloading Areas for Liquid or Solid Material ....................................... 18 
     3.2.3.  Mandatory Applicable BMPs - Structural Source Control BMPs for
              Maintenance and Repair of Vehicles and Equipment ................................ 19 
     3.2.4.  Mandatory Applicable BMPs - Structural Source Control BMPs for Mobile
              Fueling of Vehicles and Heavy Equipment ................................................ 19 
     3.2.5.  Mandatory Applicable BMPs - Structural Source Control BMPs for Outside
              Storage of Liquid, Food Waste, or Dangerous Waste Containers ............. 19 
     3.2.6.  Mandatory Applicable BMPs - Structural Source Control BMPs for Storage
              of Liquids in Permanent Aboveground Tanks ............................................ 20 
   3.3        Treatment BMPs ........................................................................................ 20 
     3.3.1.  Mandatory BMPs ....................................................................................... 20 
     3.3.3.  Mandatory Applicable BMPs - Treatment BMPs for Outside Storage of
              Liquid, Food Waste, or Dangerous Waste Containers ............................... 21 
     3.3.4.  Structural Treatment BMPs........................................................................ 21 
   3.4.       Erosion and Sediment Control BMPs ........................................................ 22 
4.0.  SAMPLING PLAN .............................................................................................. 22 
  4.1    DISCHARGE LOCATIONS ........................................................................ 22 
  4.2    STAFF RESPONSIBLE FOR SAMPLING ................................................. 23 
  4.3    SAMPLE COLLECTION AND HANDLING ................................................ 23 
  4.4    SAMPLING PARAMETERS....................................................................... 24 
  4.5.   SAMPLE DOCUMENTATION.................................................................... 24 
  4.6.   REPORTING REQUIREMENTS ................................................................ 25 
5.0. SWPPP Certification ............................................................................................ 26 
6.0.     References ........................................................................................................ 27 
              Stormwater Pollution Prevention Plan (SWPPP)
                    GI TRUCKING CO./DBA ESTES WEST
       2102 West Valley Highway North Auburn, King County, WA 98001
    Washington Industrial Stormwater General Permit Permit No. WAR008739

                               TABLE OF CONTENTS


FIGURES

Figure 1 - Area Map
Figure 2 - Site Map


APPENDICES

Appendix A - Spill Log
Appendix B - BMP Maintenance Logs
Appendix C - Employee Training Log
Appendix D - Industrial Stormwater Monthly Inspection Report
Appendix E - Quarterly Stormwater Monitoring Sampling Log
Appendix F - Ecology Sampling Guidance
                Stormwater Pollution Prevention Plan (SWPPP)
                    GI TRUCKING CO./DBA ESTES WEST
       2102 West Valley Highway North Auburn, King County, WA 98001
    Washington Industrial Stormwater General Permit Permit No. WAR008739

                                 SWPPP Compliance Checklist

                 SWPPP Requirement                                 Permit          SWPPP
                                                                  Reference       Reference
The Permittee shall sign and certify all SWPPPs in                  S3.A.6.        Section 5
accordance with General Condition G2, each time it revises
or modifies a SWPPP to comply with Conditions S3.A.4
(Update of the SWPPP), S7
(Inspections) or S8 (Corrective Actions).
  Site Map (see permit reference for specific requirements)         S3.B.1.       Section 1.4,
                                                                                   Figure 2
                     Facility Assessment                            S3.B.2.        Section 2
 The SWPPP shall identify specific individuals by name or by        S3.B.3.       Section 1.5
title within the organization (pollution prevention team) whose
          responsibilities include: SWPPP development,
         implementation, maintenance, and modification.
         Detailed Description of the BMPs, including:              S3.B.4.b.       Section 3
                  Operational Source Control BMPs                 S3.B.4.b.i.     Section 3.1
                   Structural Source Control BMPs                 S3.B.4.b.ii     Section 3.2
                          Treatment BMPs                          S3.B.4.b.iii.   Section 3.3
                Erosion and Sediment Control BMPs                 S3.B.4.b.v.     Section 3.4
                       Sampling Plan                                S3.B.5.        Section 4
               Stormwater Pollution Prevention Plan (SWPPP)
                       GI TRUCKING CO./DBA ESTES WEST
          2102 West Valley Highway North Auburn, King County, WA 98001
       Washington Industrial Stormwater General Permit Permit No. WAR008739


1.0.     FACILITY DESCRIPTION AND CONTACT INFORMATION

1.1.    FACILITY INFORMATION

 Facility Name                                      GI Trucking Co./DBA Estes West
 Address                                            2102 West Valley Highway North
                                                          Auburn, WA 98001
 Permit Number                                               WAR008739
 Latitude/Longitude (decimal)                           47.32694, -122.24941
 Water Resources Inventory Area (WRIA)                            10
 Estimated area of industrial activity exposed to              6 Acres
 stormwater
 Does this facility discharge stormwater into                    Yes
 surface waters?
 Does this facility discharge stormwater into a              Yes (Auburn)
 municipal storm water conveyance system?
 SIC Code                                            4213 (Trucking, Except Local)


1.2.    CONTACT INFORMATION/RESPONSIBLE PARTIES

             Facility Owner/Operator
Name                                                GI Trucking Co./DBA Estes West
Address                                                     PO Box 25612
City, State, Zip                                      Richmond, VA. 23260-5612
Code
Telephone Number                                            (804) 353-1900
Fax                                                         (804) 359-9431
                 SWPPPP Contact
Name                                                       Chris Harrelson
Telephone Number                                       (253) 939-5344 Ext.5021
Email Address                                           chris.harrelson@estes-
                                                              express.com
30 March 2018
AGE Proposal No. 18-4323
Page 2 of 27

1.3.   GENERAL LOCATION MAP

A General Location Map is provided in Figure 1.


1.4.   SITE MAP

A Site Map is provided in Figure 2. In accordance with Section S3.B.1 of the Industrial
Stormwater General Permit, the Site Map contains or identifies the following:

      The scale or relative distances between significant structures and drainage
       systems.
      Significant features.
      Location of stormwater drainage and discharge structures and identification, by
       name, of any party other than the Permittee that owns any stormwater drainage or
       discharge structures.
      The stormwater drainage areas for each stormwater discharge point off-site
       (including discharges to ground water) and unique identifying number for each
       discharge point.
      Each sampling location by unique identifying number.
      Paved areas and buildings.
      Areas of pollutant contact (actual or potential) associated with specific industrial
       activities.
      Conditionally approved non-stormwater discharges (Condition S5.D – NOT
       APPLICABLE)
      Surface water locations (including wetlands and drainage ditches).
      Areas of existing and potential soil erosion (in a significant amount).
      Vehicle maintenance areas.
      Lands and waters adjacent to the site that may be helpful in identifying discharge
       points or drainage routes.

1.5.   STORMWATER POLLUTION PREVENTION TEAM

The pollution prevention and response team consists of the Terminal Manager and other
designated individuals. Members of the Pollution Prevention Team are responsible for
developing, implementing, maintaining, updating and revising the spill response plan and
the SWPPP. Individual responsibilities are shown below in Table 3.
30 March 2018
AGE Proposal No. 18-4323
Page 3 of 27

 Terminal Manager          Owner’s representative: Responsible for operations that
                            occur at the facility.
                           Signatory authority: Signatory authority for the permit
                            documents and other required certifications.
                           Employee trainer: Responsible for employee training
                            program or otherwise designates a person responsible
                            for doing so. All yard employees will be trained in general
                            spill response and stormwater control procedures.
                           Team leader: Assigns facility personnel to the team and
                            coordinates work related to spill control and stormwater
                            compliance.
                           Record keeper: Responsible for maintaining and retaining
                            plans, documents, and records required to be maintained
                            and retained by the Permit.
                           Site Inspector: Conducts site inspections required by the
                            Permit.

Environmental              Assist, as requested, with inspections.       Conducts
Consultants                 stormwater sampling required by the Permit and prepares
                            annual report and discharge monitoring reports (DMRs)
                            required by the Permit.



2.0.   FACILITY ASSESSMENT

2.1.   FACILITY DESCRIPTION

GI Trucking Co./DBA Estes West (Estes) operates a cargo transportation and distribution
facility on approximately 6 acres of property in Auburn, Washington. Nearly all of the site
is paved or impervious, except for a landscaped area along the west side of the property.
The surface area of the entire site is 250,000 square feet.

The facility includes a 23,800 square-foot warehouse and an approximately 4,300 square
foot office. The topography of the site is generally flat with slopes of less than a degree
sloping to catch basins. The facility is in operation from 6 p.m. Sunday to 4 p.m. Saturday.


2.2.   INDUSTRIAL ACTIVITY, MATERIALS INVENTORY AND ASSOCIATED
       POLLUTANTS

Industrial activities at the site include cargo loading and unloading and minor maintenance
activities. The facility receives a wide variety of containerized and bulk cargoes which
include all freight except hazardous waste, dangerous explosives, commodities of
exceptionally high value, commodities in bulk and those requiring specialized equipment.
30 March 2018
AGE Proposal No. 18-4323
Page 4 of 27

With the exception of the office building and vegetated areas, the entire site may be
associated with industrial activity including loading/unloading, cargo trailer storage and
minor maintenance activities.

Small quantities of solid wastes, used oils and lubricants, and paints are generated inside
the maintenance shop located in the north central portion of the site. These wastes are
stored inside the maintenance shop, under canopy cover, in secondary containment and
are routinely removed from the site by a licensed transporter and managed at an
appropriately permitted disposal or recycling facility. Fueling activities occur within the
loading yard, with implementation of appropriate best management practices (see
section 3), by a third-party mobile fueling truck. No waste treatment occurs on-site.

Building materials include masonry, concrete and coated sheet metal. Roofing materials
consist of coated sheet metal. There is galvanized and electrified security fencing on the
north, south, east and west boundaries of the cargo yard.

Maintenance of forklifts and other yard equipment occurs inside the maintenance shop
on the north side of the warehouse. On rare occasions, maintenance of equipment too
tall to fit inside the shop is done on the yard with implementation of appropriate best
management practices (see section 3).

There are no emissions from a manufacturing building or process area onto a roof or
other exposed surface at the facility.

Table 4 below identifies potential pollutants and sources at the site.

  Potential              Potential Source               Associated Activities       Location(s)
  Pollutants
Turbidity       Aerial deposition from off-site         Cargo loading/unloading   Cargo Yard
                Soil/sediment track-in                  Material storage          Maintenance Shop
                Deteriorating materials (packaging
                materials, wood, fugitive solid waste
                particles)
                Tire particles/dust
Fugitive Dust Aerial deposition from off-site           Cargo loading/unloading   Cargo Yard
                Soil/sediment track-in                  Material storage          Maintenance Shop

Zinc            Aerial deposition from off-site         Cargo loading/unloading   Cargo Yard
                Galvanized surfaces/roof                Material storage          Maintenance Shop
                Painted surfaces
                Motor oil and hydraulic fluid
                Tires
Copper          Aerial deposition from off-site         Cargo loading/unloading   Cargo Yard
                Brake pads                              Material storage          Maintenance
                Exposed piping and wiring                                         Shop
30 March 2018
AGE Proposal No. 18-4323
Page 5 of 27

Hydraulic Oils/ Forklifts, machinery                   Cargo loading/unloading     Cargo Yard
Motor Oils      Drums and containers                   Material storage            Maintenance Shop
                                                       Maintenance
Fuel              Vehicles, small engines              Cargo loading/unloading     Cargo Yard
                  Fueling Spills                       Material storage            Maintenance Shop
                                                       Equipment Maintenance
Solvents          Drums and containers                 Equipment maintenance       Maintenance
                                                                                   Shop



2.3.       SPILLS AND LEAKS

There has not been a spill at the site at any time over the past five years. However, spills
and/or leaks potentially could occur from ruptured hydraulic lines, fuel lines or other
equipment fluid in the Cargo Yard. Spills and leaks in this area could potentially impact
the drainage conveyance and Outfall 1.

Spills in the Maintenance Shop likely would be contained with spill response equipment
and prevented from exposure to stormwater. The Maintenance Shop is floor self-
contained and drains to the sanitary sewer, though a treatment device. A form used to
document significant/reportable spills and leaks is included as Appendix A. This form will
be updated as necessary.


3.0.       BEST MANAGEMENT PRACTICES (BMPs)

3.1.       OPERATIONAL SOURCE CONTROL BEST MANAGEMENT PRACTICES

3.1.1. Mandatory BMPs1,2 – Good Housekeeping

          Vacuum paved surfaces with a vacuum sweeper (or a sweeper with a vacuum
           attachment) to remove accumulated pollutants a minimum of once per quarter.
           Surfaces with accumulated sediments are manually sweeped and cleaned using
           pressurized water with a vacuum recovery of generated water.
          Identify and control all on-site sources of dust to minimize stormwater
           contamination from the deposition of dust on areas exposed to precipitation.
          Keep all dumpsters under cover or fit with a lid that must remain closed when
           not in use.


1
 Mandatory BMPs are specifically listed in the Industrial Stormwater General Permit
2
 Condition S3 of the Industrial Stormwater General Permit requires that the SWPPP to include the
“applicable” Good Housekeeping Operational and Source Control BMPs listed in the Washington
Department of Ecology’s SWMMs, or other guidance documents as mandatory.
30 March 2018
AGE Proposal No. 18-4323
Page 6 of 27

      Assign one or more individuals to be responsible for stormwater pollution control.
       Hold regular meetings to review the overall operation of the BMPs. Establish
       responsibilities for inspections, operation, maintenance, and for emergencies.
       Train all team members in the operation, maintenance, and inspections of BMPs,
       and reporting procedures.
      Promptly contain and clean up spills or leaks of solid and liquid pollutants such as
       oils, solvents, fuels, and dust from manufacturing operations on any exposed soil,
       vegetation, or paved area.
      Do not hose down pollutants from any area to the ground, storm drains,
       conveyance ditches, or receiving water unless necessary for dust control
       purposes to meet air quality regulations. Convey pollutants before discharge, to
       a treatment system approved by the local jurisdiction.
      Regularly clean oils, debris, sludge, etc. from all stormwater facilities, including
       catch basins, settling/detention basins, oil/water separators, boomed areas, and
       conveyance systems to prevent the contamination of stormwater. Refer to
       Appendix IV-D R.3 of the Stormwater Management Manual for Western
       Washington for references to assist in handling potentially dangerous waste.
      Promptly repair or replace substantially cracked or otherwise damaged paved
       secondary containment, high-intensity parking, or any drainage areas that may
       be subjected to pollutant leaks or spills. Promptly repair or replace leaking
       connections, pipes, hoses, valves, etc., which can contaminate stormwater.
      Do not connect floor drains in potential pollutant source areas to storm drains, or
       other conveyances that release to surface water or to the ground.

3.1.2. Mandatory BMPs – Preventative Maintenance

      Clean catch basins when the depth of debris reaches 60% of the sump depth or
       when the debris surface reaches 6 inches below the outlet pipe, whichever occurs
       first.
      Inspect all equipment and vehicles during monthly site inspections for leaking fluids
       such as oil or antifreeze, etc. Take leaking equipment and vehicles out of service
       and prevent leaks from spilling on the ground until repaired.
      Immediately clean up spills and leaks (e.g., using absorbents, vacuuming, etc.) to
       prevent the discharge of pollutants.
      Maintain ponds, tanks/vaults, catch basins, swales, filters, oil/water separators,
       drains and other stormwater drainage/treatment facilities in accordance with the
       Maintenance Standards set forth in the applicable Stormwater Management
       Manual (SWMM), other guidance documents or manuals approved in accordance
       with S3.A.3.c., demonstrably equivalent BMPs per S3.A.3d., or an O&M Manual
30 March 2018
AGE Proposal No. 18-4323
Page 7 of 27

      submitted to the Washington Department of Ecology (“Ecology”) in accordance
      with S8.D.
     Prevent the discharge of unpermitted liquid or solid wastes, process wastewater,
      or sewage to ground or surface water, or to storm drains that discharge to surface
      water, or to the ground. Conduct all oily parts cleaning, steam cleaning, or pressure
      washing of equipment or containers inside a building, or on an impervious
      contained area, such as a concrete pad. Direct contaminated stormwater from
      such an area to a sanitary sewer where allowed by local sewer authority, or to
      other approved treatment.
     Pressure wash impervious surfaces contaminated with oils, metals, sediment, etc.,
      after plugging or otherwise preventing discharge from storm drains, if any. Collect
      the resulting washwater, by pumping or vactoring, for proper disposal by discharge
      to sanitary sewer or via vactor (vacuum) truck transport to a wastewater treatment
      plant.
     Do not pave over contaminated soil unless it has been determined that ground
      water has not been and will not be contaminated by the soil. Call Ecology for
      assistance.
     Construct impervious areas that are compatible with the materials to be handled
      there. Portland cement concrete, asphalt, or equivalent materials often are suitable
      materials for construction of impervious surfaces.
     Use drip pans to collect leaks and spills from industrial/ commercial equipment
      such as cranes at ship/boat building and repair facilities, log stackers, industrial
      parts, trucks and other vehicles stored outside.
     Drain oil and fuel filters before disposal. Discard empty oil and fuel filters, oily rags,
      and other oily solid waste into appropriately closed and properly labeled containers
      that comply with the Uniform Fire Code or International Building Code.
     To store liquids, use containers, such as steel or plastic drums, which are rigid and
      durable, corrosion resistant to weather and fluid content, non-absorbent, water
      tight, rodent-proof, and equipped with a close-fitting cover.
     For temporary storage of solid wastes contaminated with liquids or other potential
      polluted materials use dumpsters, garbage cans, drums, or comparable
      containers, that are durable, corrosion resistant, non-absorbent, non-leaking, and
      equipped with either a solid cover or screen cover to prevent littering. If covered
      with a screen, the container must be stored under a roof or other adequate form of
      cover.
     Where exposed to stormwater, use containers, piping, tubing, pumps, fittings, or
      valves that are appropriate for their intended use and for the contained liquid.
      Appendix B contains the BMP Maintenance Logs.
30 March 2018
AGE Proposal No. 18-4323
Page 8 of 27

3.1.3. Mandatory Applicable BMPs - Operational Source Control BMPs for Illicit
       Connections to Storm Drains

      Eliminate unpermitted wastewater discharges to storm drains, ground water, or
       surface water; and,
      Convey unpermitted discharges to a sanitary sewer if allowed by the local sewer
       authority, or to other approved treatment; and,
      Obtain appropriate permits for these discharges. Estes has not identified any illicit
       connections at the facility.

3.1.4. Mandatory Applicable BMPs - Operational Source Control BMPs for Landscaping
       and Lawn/Vegetation Management

      Install engineered soil/landscape systems to improve infiltration and regulation of
       stormwater in landscaped areas.
      Do not dispose of collected vegetation into waterways or storm sewer systems

3.1.5. Mandatory Applicable BMPs - Operational Source Control BMPs for Loading and
       Unloading Areas for Liquid or Solid Material

All Loading/Unloading Areas:

      Sweep debris at outdoor, uncovered loading/unloading areas to remove material
       that could otherwise be washed off by stormwater. Sweep outside areas that are
       covered for a period of time by containers, logs, or other material after the areas
       are cleared.
      Place drip pans or other appropriate temporary containment device at locations
       where leaks or spills may occur, such as hose connections, hose reels or filler
       nozzles. Drip pans must always be used when making and breaking connections.
       Regularly check loading/unloading equipment, such as valves, pumps, flanges,
       and connections for leaks and repair as needed.

3.1.6. Mandatory Applicable BMPs - Operational Source Control BMPs for Maintenance
       and Repair of Vehicles and Equipment

      Inspect for leaks all incoming vehicles, parts, and equipment stored temporarily
       outside.
      Use drip pans or containers under parts or vehicles that drip or that are likely to
       drip liquids, such as during dismantling of liquid containing parts or removal or
       transfer of liquids.
30 March 2018
AGE Proposal No. 18-4323
Page 9 of 27

      Remove batteries and liquids from vehicles and equipment in designated areas
       designed to prevent stormwater contamination. Store cracked batteries in a
       covered non-leaking secondary containment system.
      Empty oil and fuel filters before disposal. Provide for proper disposal of waste oil
       and fuel.
      Do not pour/convey wash water, liquid waste, or other pollutant into storm drains
       or to surface water. Check with the local sanitary sewer authority for approval to
       convey to a sanitary sewer.
      Do not connect maintenance and repair shop floor drains to storm drains or to
       surface water.

3.1.7. Mandatory Applicable BMPs - Operational Source Control BMPs for Maintenance
       of Stormwater Drainage and Treatment Systems

      Inspect and clean treatment BMPs, conveyance systems, and catch basins as
       needed, and determine whether improvements in O-&-M are needed.
      Promptly repair any deterioration threatening the structural integrity of the facilities
       and replace clean-out gates, catch basin lids, and rock in emergency spillways.
      Ensure that storm sewer capacities are not exceeded. Prevent heavy sediment
       discharges to the sewer system.
      Regularly remove debris and sludge from BMPs used for peak-rate control,
       treatment, etc. Discharge to sanitary sewer if approved by the sewer authority, or
       truck to a local or state government approved disposal site.
      Clean catch basins when (1) the depth of deposits reaches 60% of the sump depth
       when measured from the bottom of basin to the invert of the lowest pipe into or out
       of the basin, or
      (2) the debris surface reaches six inches from the invert of the lowest pipe. Some
       catch basins (for example, WSDOT Type 1L basins) may have as little as 12 inches
       for sediment storage below the invert. These catch basins will need more frequent
       inspection and cleaning to prevent scouring and to remain compliant. Where these
       catch basins are part of a stormwater collection and treatment system, the system
       owner/operator may choose to concentrate maintenance efforts on downstream
       control devices as part of a systems approach.
      Remove woody debris from catch basins as frequently as needed to ensure proper
       operation of the catch basin.
      Post warning signs; “Dump No Waste - Drains to “Streams,” “Lakes,” or emboss
       on or adjacent to storm drain inlets, where practical
      Disposal of catch basin sediments and liquids, must comply with the
30 March 2018
AGE Proposal No. 18-4323
Page 10 of 27

      “Recommendations for Management of Street Wastes” described in
      Appendix IV-G of the Stormwater Management Manual for Western Washington.

3.1.8 MANDATORY APPLICABLE BMPS - OPERATIONAL SOURCE CONTROL
      BMPS FOR MOBILE FUELING OF VEHICLES AND HEAVY EQUIPMENT

     Ensure that the local fire department approves all mobile fueling operations.
      Comply with state and local fire codes.
     At fueling locations that are in close proximity to sensitive aquifers, designated
      wetlands, wetland buffers, or other waters of the state, approval by local
      jurisdictions is necessary to ensure compliance with additional local requirements.
     Ensure compliance with all 49 CFR 178 requirements for DOT 406 cargo tanker.
      Documentation from a Department of Transportation (DOT) Registered Inspector
      constitutes proof of compliance.
     Ensure that the driver/operator is present at the fuel transfer location and is
      constantly observing/monitoring during fuel transfer, and ensure implementation
      of the following procedures at the fuel transfer locations:
         o Locate the point of fueling at least 25 feet from the nearest storm sewer or
           inside an impervious containment with a volumetric holding capacity equal
           to or greater than 110 percent of the fueling tank volume, or cover the storm
           sewer to ensure no inflow of spilled or leaked fuel. Covers are not required
           for storm sewers that convey in-flow to a spill control separator approved by
           the local jurisdiction and the fire department. Potential spill/leak conveyance
           surfaces must be impervious and in good repair.
         o Place a drip pan, or an absorbent pad under each fueling location prior to
           and during all dispensing operations. The pan must be liquid tight and the
           absorbent pad must have a capacity of at least five gallons. There is no
           need to report spills retained in the drip pan or the pad. Note that some local
           fire departments may have restrictions on mobile fueling practices.
         o Manage the handling and operation of fuel transfer hoses and nozzle, drip
           pan(s), and absorbent pads as needed to prevent spills/leaks of fuel from
           reaching the ground, storm sewer, or receiving waters.
         o Avoid extending the fueling hoses across a traffic lane without fluorescent
           traffic cones, or equivalent devices, conspicuously placed to block all traffic
           from crossing the fuel hose.
         o Remove the fill nozzle and cease filling the tank when the automatic shut-
           off valve engages. Do not lock automatic shutoff fueling nozzles in the open
           position.
         o Do not “top off” the fuel receiving equipment.
30 March 2018
AGE Proposal No. 18-4323
Page 11 of 27

      Provide the driver/operator of the fueling vehicle with:
          o Adequate flashlights or other mobile lighting to view fuel fill openings with
            poor accessibility. Consult with local fire department for additional lighting
            requirements.
          o Two-way communication with his/her home base.
      Train the driver/operator annually in spill prevention and cleanup measures and
       emergency procedures. Ensure all employees are aware of the significant liability
       associated with fuel spills.
      The responsible manager shall properly sign and date the fueling operating
       procedures. Distribute procedures to the operators, retain them in the organization
       files, and make them available in the event an authorized government agency
       requests a review.
      Immediately notify the local fire department (911) and the appropriate Ecology
       Regional Office in the event of the spill entering surface or ground waters.
       Establish a “call down list” to ensure the rapid and proper notification of
       management and government officials should any significant amount of product
       be released. Keep the list in a protected but readily accessible location in the
       mobile fueling truck. The “call down list” should also pre-identify spill response
       contractors in the area to ensure the rapid removal of significant product spillage
       into the environment.
      Maintain a minimum of the following spill clean-up materials in all fueling vehicles,
       and ensure that they are readily available for use:
          o Oil absorbents capable of absorbing 15 gallons of fuel.
          o A storm drain plug or cover kit.
          o A non-water containment boom, a minimum of 10 feet in length, with a 12
            gallon − absorbent capacity.
          o A non-metallic shovel.
          o Two 5-gallon buckets with lids.
      Use automatic shutoff nozzles for dispensing the fuel. Replace automatic shut-off
       nozzles as recommended by the manufacturer.
      Maintain and replace equipment on fueling vehicles, particularly hoses and
       nozzles, at established intervals to prevent failures.

3.1.9. Mandatory Applicable BMPs - Operational Source Control BMPs for Parking and
       Storage of Vehicles and Equipment

      If washing of a parking lot is conducted, discharge the wash water to a sanitary
30 March 2018
AGE Proposal No. 18-4323
Page 12 of 27

       sewer, if allowed by the local sewer authority, or to an approved wastewater
       treatment system, or collect it for off-site disposal.
      Do not hose down the area and allow it to drain to a storm drain or to a receiving
       water. Sweep parking lots, storage areas, and driveways, regularly to collect dirt,
       waste, and debris.

3.1.10. Mandatory Applicable BMPs - Operational Source Control BMPs for
            Roof/Building Drains at Manufacturing and Commercial Buildings

      Sample and analyze the stormwater draining from the building if leachates and/or
       emissions from buildings are suspected sources of stormwater pollutants.
      If a roof/building stormwater pollutant source is identified, implement appropriate
       source control measures such as installing air pollution control equipment,
       selecting varied materials, painting galvanized surfaces, making operational
       changes, recycling materials, and/or making process changes.

3.1.11.      Mandatory Applicable BMPs - Operational Source Control BMPs for Soil
             Erosion and Sediment Control at Industrial Sites

      Cover Practice Options:
          o Vegetative cover such as grass, trees, shrubs, on erodible soil areas; or,
          o Covering with mats such as clear plastic, jute, synthetic fiber; and/or,
          o Preservation of natural vegetation including grass, trees, shrubs, and vines.
      Structural Practice Options:
          o Vegetated swale, dike, silt fence, check dam, gravel filter berm,
            sedimentation basin, and proper grading.

3.1.12.   Mandatory Applicable BMPs - Operational Source Control BMPs for Spills of
          Oil and Hazardous Substances

      Prepare an Emergency Spill Control Plan (SCP), which includes:
          o A description of the facility including the owner's name and address
          o The nature of the activity at the facility
          o The general types of chemicals used or stored at the facility
          o A site plan showing the location of storage areas for chemicals, the
            locations of storm drains, the areas draining to them, and the location and
            description of any devices to stop spills from leaving the site such as
            positive control valves
30 March 2018
AGE Proposal No. 18-4323
Page 13 of 27

          o Cleanup procedures
          o Notification procedures to be used in the event of a spill, such as notifying
            key personnel. Ecology, the local fire department, the Washington State
            Patrol, and the local sewer authority, must be notified
          o The name of the person designated with overall spill cleanup and
            notification responsibility
      Train key personnel in the implementation of the Emergency SCP. Prepare a
       summary of the plan identifying the spill cleanup coordinators, location of cleanup
       kits, and phone numbers of regulatory agencies to be contacted in the event of a
       spill, and post it at appropriate points in the building.
      Update the SCP regularly.
      Immediately notify Ecology and the local sewer authority if a spill may reach
       sanitary or storm sewers, ground water, or surface water, in accordance with
       federal and Ecology spill reporting requirements.
      Immediately clean up spills. Do not use emulsifiers for cleanup unless an
       appropriate disposal method for the resulting oily wastewater is implemented.
       Absorbent material may not be washed down a floor drain or storm sewer.
      Locate emergency spill containment and cleanup kit(s) in areas with high potential
       for spills. The contents of the kit shall be appropriate for the types and quantities
       of chemical liquids stored at the facility. Spills kits are located in the Maintenance
       Shop and supplies are staged at the loading docks.

3.1.13.       Mandatory Applicable BMPs - Operational Source Control BMPs for
              Outside Storage of Liquid, Food Waste, or Dangerous Waste Containers

      Place tight-fitting lids on all containers.
      Place drip pans beneath all mounted container taps and at all potential drip and
       spill locations during filling and unloading of containers.
      Inspect container storage areas regularly for corrosion, structural failure, spills,
       leaks, overfills, and failure of piping systems. Check containers daily for
       leaks/spills. Replace containers, and replace and tighten bungs in drums as
       needed.
      Businesses accumulating Dangerous Wastes that do not contain free liquids need
       only to store these wastes in a sloped designated area with the containers elevated
       or otherwise protected from storm water run on.
      Secure drums when stored in an area where unauthorized persons may gain
       access in a manner that prevents accidental spillage, pilferage, or any
       unauthorized use.
30 March 2018
AGE Proposal No. 18-4323
Page 14 of 27

      If the material is a Dangerous Waste, the business owner must comply with any
       additional Ecology requirements as specified in Appendix IV-D R.3 of the
       Stormwater Management Manual for Western Washington.
      Storage of reactive, ignitable, or flammable liquids must comply with the Uniform
       Fire Code (Appendix IV-D R.2 of the Stormwater Management Manual for Western
       Washington).
      Cover dumpsters, or keep them under cover such as a lean-to, to prevent the entry
       of stormwater. Replace or repair leaking garbage dumpsters.
      Drain dumpsters and/or dumpster pads to sanitary sewer. Keep dumpster lids
       closed. Install waterproof liners.

3.1.14.       Mandatory Applicable BMPs - Operational Source Control BMPs for
              Storage of Liquids in Permanent Aboveground Tanks

      Inspect the tank containment areas regularly for leaks/spills, cracks, corrosion, etc.
       to identify problem components such as fittings, pipe connections, and valves.
      Place adequately sized drip pans beneath all mounted taps and drip/spill locations
       during filling/unloading of tanks. Operators may need valve drain tubing in mounted
       drip pans.
      Vacuum sweep and clean the tank storage area regularly, if paved.
      Replace or repair tanks that are leaking, corroded, or otherwise deteriorating.
      All installations shall comply with the Uniform Fire Code Appendix IV-D R.2 of the
       Stormwater Management Manual for Western Washington and the National
       Electric Code.

3.1.15.       Spill Prevention and Emergency Cleanup Plan (SPECP)

In the event of a spill, employees must immediately, upon discovery, stop, contain, and
clean up the spill. The locations of spill kits and emergency response equipment are
shown in Figure 2: Site Map. In the event of a spill, immediately notify the terminal
manager via personal contact, office phone and/or mobile phone.

Containment and cleanup is to be performed by terminal personnel who have been
trained in spill containment and cleanup measures. Facilities must have spill containment
and cleanup kits readily accessible in areas where potential pollutants are stored or
handled. Spills kits are located in the Maintenance Shop.

If a spill reaches storm sewer, groundwater or surface water, report the spill immediately
to the following agencies at the telephone numbers provided.
30 March 2018
AGE Proposal No. 18-4323
Page 15 of 27

                    Spill Notifications:
National Response Center                                         (800) 424-8802
WA Emergency Management Division                                 (800) 258-5990
Ecology NW Regional Office                                       (425) 649-7000

The following spill prevention measures are required by the Industrial Stormwater General
Permit:

      Store all chemical liquids, fluids, and petroleum products, on an impervious surface
       that is surrounded with a containment berm or dike that is capable of containing
       10% of the total enclosed tank volume or 110% of the volume contained in the
       largest tank, whichever is greater.
      Prevent precipitation from accumulating in containment areas with a roof or
       equivalent structure or include a written plan on how accumulated water will be
       managed and disposed of if a containment area cover is not practical.
      Locate spill kits within 25 feet of used oil storage/transfer stations, fuel transfer
       stations, and mobile fueling units. At a minimum, spill kits shall include:
          o Oil absorbents capable of absorbing 15 gallons of fuel.
          o A storm drain plug or cover kit.
          o A non-water containment boom, a minimum of 10 feet in length with a
            12-gallon absorbent capacity.
          o A non-metallic shovel.
          o Two five-gallon buckets with lids.
      Do not lock shut-off fill nozzles in the open position.
      Do not “top off” tanks being refueled.
      During fueling, block, plug or cover storm drains that receive runoff near areas
       where fueling is occurring.
      Use drip pans or equivalent containment measures during all petroleum transfer
       operations.
      Locate materials, equipment, and activities so that leaks are contained in existing
       containment and diversion systems, and confine leaky or leak-prone vehicles and
       equipment awaiting maintenance to protected areas.
      Use drip pans and absorbents under or around leaky vehicles and equipment, or
       store indoors where feasible. Drain fluids from equipment and vehicles prior to on-
       site storage or disposal.
      Maintain a spill log that includes the following information for chemical and
30 March 2018
AGE Proposal No. 18-4323
Page 16 of 27

       petroleum spills: date, time, amount, location, and reason for spill; date/time clean-
       up completed, notifications made and staff involved. A form used to document
       significant spills and leaks is included as Appendix A.

3.1.16.       Employee Training

Estes or their designated representative will train all operations personnel in identifying
pollutant sources and in understanding the pollution control measures, spill response
procedures, and material handling practices identified in this SWPPP. Training will occur
at least once per year. Within 30 days of hiring, new operations employees will be trained
in spill prevention and control and associated practices and procedures using this
SWPPP. Estes will keep a record of training dates. Appendix C contains the employee
training log. The content of the training will include:
     An overview of what is in the SWPPP.
      How employees make a difference in complying with the SWPPP and preventing
       stormwater contamination.
      Spill response procedures, good housekeeping, maintenance requirements, and
       material management practices.
      Safety procedures associated with implementing the SWPPP.

3.1.17.       Inspections, Reporting and Recordkeeping

As shown in Table 3: Pollution Prevention Team, the Terminal Manager is responsible for
the monthly inspections required by Section S.7 of the permit or a designated
representative. In accordance with Section S.7., each inspection must include the
observations outlined below, and must be documented on the Monthly Inspection Report
Form, a copy of which can be found in Appendix D:

   1. Observations must be made at stormwater sampling locations and areas where
      stormwater associated with industrial activity is discharged off-site; or discharged
      to waters of the state, or to a storm sewer system that drains to waters of the state.
   2. Observations must be made for the presence of floating materials, visible oil
      sheen, discoloration, turbidity, odor, etc. in the stormwater discharge(s).
   3. Observations must be made for the presence of illicit discharges such as domestic
      wastewater, noncontact cooling water, or process wastewater (including leachate).
      If an illicit discharge is discovered, the following must occur:
          a. The Permittee must notify Ecology within seven days, and
          b. The Permittee must eliminate the illicit discharge within 30 days.
   4. The Monthly Inspection Report must contain a verification that the descriptions of
      potential pollutant sources required under this permit are accurate.
30 March 2018
AGE Proposal No. 18-4323
Page 17 of 27

   5. The Monthly Inspection Report must contain a verification that the site map in the
      SWPPP reflects current conditions.
   6. The Monthly Inspection Report must contain an assessment of all BMPs that have
      been implemented, noting all of the following:
       a. Effectiveness of BMPs inspected.
       b. Locations of BMPs that need maintenance.
       c. Reason maintenance is needed and a schedule for maintenance.
       d. Locations where additional or different BMPs are needed and the rationale for
          the additional or different BMPs.

Reports regarding permit non-compliance identified during inspections must be prepared
in accordance with the requirements of Condition S9.E. This includes an immediate
notification to Ecology and submittal of a detailed written report within 5 days, unless
Ecology requests an earlier submission. The report shall contain:

   1. A description of the noncompliance, including exact dates and times.
   2. Whether the noncompliance has been corrected and, if not, when the
      noncompliance will be corrected.
   3. The steps taken or planned to reduce, eliminate, and prevent reoccurrence of the
      noncompliance.

Inspection records and associated documentation and correspondence shall be retained
for a minimum of five years in accordance with Section S.9.C. All inspection reports must
be included in the SWPPP, as referenced in S7.C.


3.1.18.       Illicit Discharge

Water from washing, steam cleaning, and/or pressure washing vehicles or equipment is
considered process wastewater. This process wastewater must not be comingled with
stormwater or enter storm drains. It must be collected in a tank for off-site disposal or
discharged to sanitary sewer, with written approval from the local sewer authority.

During monthly site inspections, look for signs of illicit discharges, especially during dry
weather when stormwater should not ordinarily be discharging from the site. Each
monthly site inspection must include:
    Observations at stormwater sampling locations and areas where stormwater
      associated with industrial activity is discharged off-site; or discharged to waters of
      the state, or to a storm sewer system that drains to waters of the state.
      Observations for the presence of floating materials, visible oil sheen, discoloration,
       turbidity, odor, etc., in the stormwater discharge(s).
30 March 2018
AGE Proposal No. 18-4323
Page 18 of 27

         Observations for the presence of illicit discharges such as domestic wastewater,
          noncontact cooling water, or process wastewater, including leachate.
         Reference Section 3.1.3: Operational Source Control BMPs for Illicit Connections
          to Storm Drains

If an illicit discharge is discovered, Ecology must be notified within seven days. The illicit
discharge must be eliminated within 30 days.


3.2       STRUCTURAL SOURCE CONTROL BMPS

3.2.1. Mandatory BMPs

The following will be implemented as mandatory structural source control BMPs required
by Condition S3 of the Industrial Stormwater General Permit.

         Use grading, berming, or curbing to prevent runoff of contaminated flows and divert
          run-on away from manufacturing, processing, and material storage areas
          (including loading and unloading, storage, disposal, cleaning, maintenance, and
          fueling operations).
         Perform all cleaning operations indoors, under cover, or in bermed areas that
          prevent stormwater runoff and run-on and capture overspray.
         Ensure that washwater drains to a collection system that directs the washwater to
          further treatment or storage and not to the stormwater drainage system.

3.2.2. Mandatory Applicable BMPs - Structural Source Control BMPs for Loading and
       Unloading Areas for Liquid or Solid Material

All Loading/ Unloading Areas:

         Consistent with Uniform Fire Code requirements (Appendix IV-D R.2 of the
          Stormwater Management Manual for Western Washington) and to the extent
          practicable, conduct unloading or loading of solids and liquids in a manufacturing
          building, under a roof, or lean-to, or other appropriate cover.
         Berm, dike, and/or slope the loading/unloading area to prevent run-on of
          stormwater and to prevent the runoff or loss of any spilled material from the area.
         Large loading areas typically are not curbed along the shoreline. As a result,
          stormwater passes directly from the paved surface into surface water. To prevent
          this run-off, install curbs along the edge, or slope the edge so that the stormwater
          can flow to a storm drain system that leads to an approved treatment BMP.
         Pave and slope loading/unloading areas to prevent the pooling of water. The use
30 March 2018
AGE Proposal No. 18-4323
Page 19 of 27

       of catch basins and drain lines within the interior of the paved area must be
       minimized, as they will frequently be covered by material. Alternatively, catch
       basins should be placed in designated “alleyways” that are not covered by
       material, containers or equipment.

Loading/Unloading Docks:

      Install/maintain overhangs or door skirts that enclose the end of the trailer to
       prevent contact with rainwater.
      Design the loading/unloading area with berms, sloping, etc. to prevent the run-on
       of stormwater.
      Retain on-site the necessary materials for rapid spill cleanup.

3.2.3. Mandatory Applicable BMPs - Structural Source Control BMPs for Maintenance
       and Repair of Vehicles and Equipment

      Conduct all maintenance and repair of vehicles and equipment in a building, or
       other covered impervious containment area that is sloped to prevent run-on of
       uncontaminated stormwater and runoff of contaminated stormwater.
      The maintenance of refrigeration engines in refrigerated trailers may be conducted
       in the parking area so long as caution is used to avoid the release of engine or
       refrigeration fluids to storm drains or surface water.
      Park large mobile equipment, such as forklifts, in a designated contained area.

3.2.4. Mandatory Applicable BMPs - Structural Source Control BMPs for Mobile Fueling
       of Vehicles and Heavy Equipment

      Automatic fuel transfer shut-off nozzles.
      An adequate lighting system at the filling point.

3.2.5. Mandatory Applicable BMPs - Structural Source Control BMPs for Outside
       Storage of Liquid, Food Waste, or Dangerous Waste Containers

      Keep containers with Dangerous Waste, food waste, or other potential pollutant
       liquids inside a building unless this is not feasible due to site constraints or
       Uniform/International Fire Code requirements.
      Store containers in a designated area, which is covered, bermed or diked, paved
       and impervious in order to contain leaks and spills. Slope the secondary
       containment to drain into a dead-end sump for the collection of leaks and small
       spills.
30 March 2018
AGE Proposal No. 18-4323
Page 20 of 27

         For liquid wastes, surround the containers with a dike. The dike must be of
          sufficient height to provide a volume of either 10 percent of the total enclosed
          container volume or 110 percent of the volume contained in the largest container,
          whichever is greater.
         Where material is temporarily stored in drums, consider using a portable temporary
          secondary system in lieu of a permanent system as described above.
         Place containers mounted for direct removal of a liquid chemical for use by
          employees inside a containment area as described above. Use a drip pan during
          liquid transfer.

3.2.6. Mandatory Applicable BMPs - Structural Source Control BMPs for Storage of
       Liquids in Permanent Aboveground Tanks

         Locate permanent tanks in impervious (Portland cement concrete or equivalent)
          secondary containment surrounded by dikes, or use UL Approved double-walled
          tanks. The dike must be of sufficient height to provide a containment volume of
          either 10 percent of the total enclosed tank volume or 110 percent of the volume
          contained in the largest tank, whichever is greater. The aboveground storage tank
          located at the facility is located within the maintenance shop and not exposed to
          stormwater.
         Slope the secondary containment to drain to a dead-end sump or equivalent, for
          the collection of small spills.
         Include a tank overfill protection system to minimize the risk of spillage during
          loading.

3.3       Treatment BMPs

3.3.1. Mandatory BMPs

The following will be implemented as mandatory structural source control BMPs required
by Condition S3 of the Industrial Stormwater General Permit.

         Use Treatment BMPs consistent with the applicable documents referenced in
          Condition S3.A.3.
         Employ oil/water separators, booms, skimmers or other methods to eliminate or
          minimize oil and grease contamination of stormwater discharges.
         Obtain Ecology approval before beginning construction/installation of all treatment
          BMPs that include the addition of chemicals to provide treatment.
30 March 2018
AGE Proposal No. 18-4323
Page 21 of 27

3.3.2.      Mandatory Applicable BMPs - Treatment BMPs for Maintenance and Repair of
            Vehicles and Equipment

        Contaminated stormwater runoff from vehicle staging and maintenance areas
         must be conveyed to a sanitary sewer, if allowed by the local sewer authority, or
         to an API or CP oil/water separator followed by a basic treatment BMP, applicable
         filter, or other equivalent oil treatment system. All Estes maintenance and repair of
         vehicles and equipment is performed within the maintenance building and is not
         exposed to stormwater. Therefore, Estes is not required to have an oil water
         separator at the facility.

3.3.3. Mandatory Applicable BMPs - Treatment BMPs for Outside Storage of Liquid,
       Food Waste, or Dangerous Waste Containers

        For contaminated stormwater in the containment area, connect the sump outlet to
         a sanitary sewer, if approved by the local Sewer Authority, or to appropriate
         treatment such as an API or CP oil/water separator, catch basin filter or other
         appropriate system (see Volume V of the Stormwater Management Manual for
         Western Washington). Equip the sump outlet with a normally closed valve to
         prevent the release of spilled or leaked liquids, especially flammables (compliance
         with Fire Codes), and dangerous liquids. Open this valve only for the conveyance
         of contaminated stormwater to treatment.
        Another option for discharge of contaminated stormwater is to pump it from a dead-
         end sump or catchment to a tank truck or other appropriate vehicle for off-site
         treatment and/or disposal.

3.3.4. Structural Treatment BMPs

The following will be implemented as mandatory structural source control BMPs required
by Condition S3 of the Industrial Stormwater General Permit.

        Sediment control BMPs such as detention ponds, vegetated filter strips, bio
         swales, or other permanent sediment control BMPs to minimize sediment loads in
         stormwater discharges were not practical. Estes does not have the required space
         on their facility for these BMPs. Therefore, Estes used drain inlet filters to perform
         this function.

The SWPPP listed the source of the zinc as the galvanized sheet metal roof on the
terminal buildings. An investigation to the cause/sources of the pollutant was determined
to be the east end of the warehouse roof of the terminal building. Additional pollution
sources included forklift truck activity, truck tire debris, breaks dust debris for metals and
sediments.

        In August 2016, Cleanway drain inlet filtration units (CleanWay Storm Clean) were
         installed inside drain inlet within the parking lot and trailer storage area. A total of
30 March 2018
AGE Proposal No. 18-4323
Page 22 of 27

          12 drain inlets have filtrations units installed. These treatment BMPs were intended
          to remove pollutants such as suspended solids, oil and metals from stormwater at
          catch basins, sumps or other stormwater collection and conveyance system
          components. Media have been installed to treat contamination associated with
          sediments and metals (total and dissolved). Cleanway filter designs and media
          information is attached in SWPPP.
         In September 2017, downspouts filters (Bio Clean) were installed for the metal
          component roof section of the warehouse building. The proposed treatment
          required installation on the downspouts because truck traffic has the potential to
          damage surface grade treatments. Bio Clean in-line filtration units were installed
          into new poly vinyl chloride (PVC) downspouts; equipped with industrial media for
          zinc and metals removal. Bio Clean downspout treatment information is attached
          in the SWPPP.
         Semi-annual replacement of filter media (catch basin or drain inlet and roof
          downspout) is planned and increased filter servicing (sediment removal) can be
          conducted, if necessary, based on the quarterly stormwater sampling data.
         An active stormwater treatment control system design is currently underway in
          accordance with Condition S8.D. A Level 3 Corrective Action Plan (CAP) will be
          prepared as required by the Permit, including a peak flow determination for the site
          in accordance with the Western Washington hydraulic model. The parameters will
          be to achieve 72-75% of the 2-year stormwater discharge event and/or the 15-
          minute maximum discharge rate.
         A set of operational parameters have been secured from treatment manufacturers
          for the evaluation and CAP finalization.

3.4.      Erosion and Sediment Control BMPs

Although most of the site is paved or otherwise vegetated, the following erosion and
sediment control BMPs will be implemented where appropriate as required by
Condition S3.


4.0.      SAMPLING PLAN

4.1       DISCHARGE LOCATIONS

One stormwater outfall discharge from the facility. Existing catch basins drain to a single
catch basin (Catch Basin 1) located on the northwest side of the property prior to draining
into the City of Auburn municipal storm drain at Outfall 1. Estes performs grab sampling
at the discharge point of Catch Basin 1 which discharges all catch basins on the property.
This sampling point is identified as “PT1” and is shown on the Site Map in Figure 2.
30 March 2018
AGE Proposal No. 18-4323
Page 23 of 27

Because the entire site drains to Catch Basin 1 and discharges at Outfall 1, all of the
industrial activities, potential pollutants and BMPs described in previous sections apply to
discharge at this outfall.


4.2      STAFF RESPONSIBLE FOR SAMPLING

Sampling will be conducted by the Estes Terminal Manager or designated representative,
who has been trained on proper procedures.


4.3      SAMPLE COLLECTION AND HANDLING

Discharge will be sampled at least once per quarter. The stormwater discharge storm
event, that results in a discharge will be sampled, within the first 12 hours of discharge.
The following checklist shall be used for sample collection and handling:

      1. Call Nisqually Environmental or the designated analytical laboratory. Request a
         basic Stormwater Sampling Kit, including sample bottles, directions, ice and
         cooler.
      2. Review kit directions and contents. Label and date jars.
      3. Take sampling kit to sampling point (PT1). Bring sampling field book for
         recordkeeping.
      4. During sampling:
            Keep hands away from jar openings.
            Sample from central portion of flow in the catch basin.
            Measure pH and Turbidity (if appropriate).
            AVOID touching or disturbing the bottom of the channel or stirring up particles.
            Fill samples directly into jars, being careful not to spill any preservative.
            DO NOT rinse or overfill bottles.
            Fill jars to within one-half inch of top and cover tightly with lids.
            Fill out the labels, put samples in the cooler on ice, and fill out the chain of
             custody form.
            Request   that  laboratory    report          sampling      results     to   terminal
             manager/environmental consultant.
      5. Complete a Quarterly Stormwater Monitoring Sampling Log for recordkeeping.
         Appendix E contains a sample copy of the Quarterly Stormwater Monitoring
         Sampling Log.
30 March 2018
AGE Proposal No. 18-4323
Page 24 of 27

      6. Deliver samples to the lab.

Appendix F contains Ecology guidance for collection of stormwater samples at industrial
facilities.


4.4         SAMPLING PARAMETERS

Consistent with the permit requirements, the samples will be analyzed once per quarter
for the parameters shown below in Table 5

 Parameter            Units             Benchmark            Analytical     Laboratory      Minimum
                                          Values              Method        Quantitation    Sampling
                                                                              Level a      Frequency b

                                                             EPA 180.1
  Turbidity            NTU                   25                                 0.5          1/quarter
                                                               Meter

       pH         Standard Units     Between 5.0 and 9.0    Meter/Paper c       ±0.5         1/quarter


  Oil Sheen           Yes/No         No Visible Oil Sheen       N/A             N/A          1/quarter

 Petroleum
Hydrocarbons
                       mg/L                  10              NWTPD-Dx           0.1          1/quarter
   (Diesel
Fractionation)

Copper, Total          µg/L            Western WA: 14        EPA 200.8          2.0          1/quarter


 Zinc, Total           µg/L                  117             EPA 200.8          2.5          1/quarter


Fecal Coliform    colonies/ 100 ml           N/A              SM922D         20 col/ml       1/quarter




4.5.        SAMPLE DOCUMENTATION

In accordance with Section S4.B, sample documentation shall contain the following for
each sample:

           Sample date
           Sample time
           A notation stating whether the sample was collected within 12 hours of stormwater
            discharge, or whether it is unknown when in relation to the start of discharge the
            sample was collected (e.g., discharge was already occurring at the start of regular
            business hours)
30 March 2018
AGE Proposal No. 18-4323
Page 25 of 27

      A statement explaining why a stormwater sample could not be collected within 12
       hours of a stormwater discharge event
      Sample location
      Method of sampling and preservation, if applicable
      Individual who performed the sampling
      Weather conditions

A copy of the sample documentation form is located in Appendix E


4.6.   REPORTING REQUIREMENTS

In accordance with Section S9, the following reporting procedures must be followed.

      Submit sampling data obtained during each reporting period on a Discharge
       Monitoring Report (DMR) form.
      Submit sampling results within 45 days of the end of each reporting period.
      The first reporting period begin on the effective date of permit coverage.
      Once permit coverage becomes effective, ensure that DMRs are submitted using
       Ecology’s Water Quality Permitting Portal – Discharge Monitoring Report (DMR)
       application by the due dates listed below.

       Reporting Period                     Months                    DMR Due Date
               1st                       January-March                    May 15
              2nd                          April-June                    August 14
              3rd                           July-Sept                  November 14
               4th                     October-December                 February 14

DMRs must be submitted electronically using Ecology’s Water Quality Permitting
Portal-DMR application.

      Once permit coverage becomes effective, submit a DMR each reporting period,
       whether or not the facility has discharged stormwater from the site.
      If discharge(s) occur during normal working hours and during safe conditions, but
       no sample was collected during an entire quarter, submit a DMR form indicating
       “no sample obtained.” If no discharge(s) occur during an entire quarter, or if
       discharges occur outside of normal working hours or during unsafe conditions,
       submit a DMR indicating “no discharge.”
30 March 2018
AGE Proposal No. 18-4323
Page 26 of 27

       If sampling for a particular parameter has been suspended due to consistent
        attainment, submit a DMR and indicate that Consistent Attainment has been
        achieved for that parameter.


5.0. SWPPP Certification

Is this SWPPP certification in response to a Level 1, 2 or 3
Corrective Action If Yes:
         Yes ☐ No

Type of Corrective Action?: ☐ Level 1    ☐ Level 2      Level 3
       Date SWPPP update/revision completed: 03/30/2018 .

“I certify under penalty of law that this SWPPP and all attachments were prepared under
my direction or supervision in accordance with a system designed to assure that qualified
personnel properly gather and evaluate information to determine compliance with the
Industrial Stormwater General Permit. Based on my inquiry of the person or persons who
are responsible for stormwater management at my facility, this SWPPP is, to the best of
my knowledge and belief, true, accurate, and complete, and in full compliance with Permit
Conditions S3 and S8, including the correct Best Management Practices from the
applicable Stormwater Management Manual. I am aware that there are significant
penalties for submitting false information, including the possibility of fine and
imprisonment for knowing violations.”




         Chris Harrelson                                  Terminal Manager
       Operator’s Printed Name                                  Title




         Operator’s Signature                                  Date
30 March 2018
AGE Proposal No. 18-4323
Page 27 of 27

6.0.   References

Guidance Manual for Preparing/Updating a Storm Water Pollution Prevention Plan for
Industrial Facilities. Washington Department of Ecology. April 2004.

How to do Stormwater Sampling, A guide for industrial facilities. March 2010. Washington
Department of Ecology. Publication 02-10-071. 2010.

Industrial Stormwater General Permit, Addendum to Fact Sheet: Appendix D, Response
to Public Comments on the Draft Permit Washington Department of Ecology. December
3, 2014

Industrial Stormwater General Permit. Effective 01/02/2015 – 12/31/2019. Washington
Department of Ecology.

Industrial Stormwater General Permit Fact Sheet. June 3, 2009 Public Comment Draft.
Washington Department of Ecology. 2009.

Stormwater Management Manual for Western Washington, Volume IV, Source Control
BMPs. Washington Department of Ecology. 2012.

Guidance for the Preparation of Industrial Stormwater General Permit Engineering
Reports. Washington Department of Ecology. February 2013.
FIGURES
                                                                                                          Site Location




              0                         2,500                             5,000                                       Vicinity Map
                                                                                                                     GI Trucking Co./DBA Estes West
                                                                                                                     2102 West Valley Highway North
                                           Feet                                                                            Auburn, Washington


                                                                                                      N
Notes:
1. The locations of all features shown are approximate.
2. This drawing is for information purposes. It is intended to assist in showing features discussed
in an attached document.
                                                                                                                          Figure 1
                                                              ^ƚŽƌŵƌĂŝŶĂŐĞKƵƚĨĂůůϭ

                                                   ĂƚĐŚĂƐŝŶϮ
                                                                                      ĂƚĐŚĂƐŝŶϯ
                                                                                                                   DĂŝŶƚĞŶĂŶĐĞ
                                                                                                                                                                   ĂƚĐŚĂƐŝŶϴ
                                                          ^ĂŵƉůŝŶŐWŽŝŶƚ;WdϭͿ                                       ^ŚŽƉ
                                  ĂƚĐŚĂƐŝŶϭ
                                                                                                                                                     ĂƌŐŽzĂƌĚ
                                                           WĂǀĞĚ
                                                          WĂƌŬŝŶŐ
                                                          ƌĞĂ


                                                         ĂƚĐŚĂƐŝŶϰ               ĂƚĐŚĂƐŝŶϱ
     tĞƐƚsĂůůĞǇ,ŝŐŚǁĂǇEŽƌƚŚ




                                                                                                                       ĂƚĐŚĂƐŝŶϲ



                                                                                                                                                               ĂƚĐŚĂƐŝŶϳ
                                            ĂƚĐŚĂƐŝŶϵ                                                    >ŽĂĚŝŶŐͬhŶůŽĂĚŝŶŐƌĞĂ



                                                    KĨĨŝĐĞ                                                    tĂƌĞŚŽƵƐĞ



                                                                                                              >ŽĂĚŝŶŐͬhŶůŽĂĚŝŶŐƌĞĂ
                                                                            >ĂŶĚƐĐĂƉŝŶŐ
                                           ĂƚĐŚĂƐŝŶϭϬ




                                                                                                                                                              ĂƚĐŚĂƐŝŶϭϯ
                                                                                                                        ĂƚĐŚĂƐŝŶϭϮ




                                                                    ĂƚĐŚĂƐŝŶϭϭ



                                                                                                                      ĂƌŐŽzĂƌĚ




                                   &KDLQ/LQN)HQFH
                                   3DYHG'UDLQDJH$UHD
                                   6WRUP'UDLQ3LSHV                                                                                        6LWH0DS
                                                                                                       1
                                                                                                                                        *,7UXFNLQJ&R'%$(VWHV:HVW
                                   6WRUPZDWHU)ORZ'LUHFWLRQ
                                   6SLOO.LW                                                                                           :HVW9DOOH\+LJKZD\1RUWK
                                                                                                                                              $XEXUQ:DVKLQJWRQ
                                   &DWFK%DVLQV                                                        
                                   3URSHUW\%RXQGDU\
1RWHV
                                                                                                  )HHW
                                                                                                                                                            )LJXUH
 7KHORFDWLRQVRIDOOIHDWXUHVVKRZQDUHDSSUR[LPDWH

 7KLVGUDZLQJLVIRULQIRUPDWLRQSXUSRVHV,WLVLQWHQGHGWRDVVLVWLQVKRZLQJIHDWXUHVGLVFXVVHGLQ
DQDWWDFKHGGRFXPHQW'+(QYLURQPHQWDO,QFFDQQRWJXDUDQWHHWKHDFFXUDF\DQGFRQWHQWRI
HOHFWURQLFILOHV7KHPDVWHUILOHLVVWRUHGE\'+(QYLURQPHQWDO,QFDQGZLOOVHUYHDVWKHRIILFLDO
UHFRUGRIWKLVFRPPXQLFDWLRQ
APPENDIX A
                                                                  Facility: GI Trucking Co./DBA Estes
                          Appendix A                              West
                                                                  Completed by:
                            Spill Log                             Title:
                                                                  Date
                                                                  :
List all chemical and petroleum spills and leaks


                                             Description                       Response Procedure

 Date and    Location   Amount       Type of       Source,    Reason for   Notifications   Staff Involved   Comments
  Time                               Material      If Known   Spill/Leak      Made
APPENDIX B
                   Appendix B - Catch Basin/Storm Drain System Maintenance Log

            Date                                     Description of                             Person Responsible
                                                       Action(s)                                       for Action

May 2016                  •   Sediment filters installed at 12 drain inlets within the paved   Estes Express –
                              surfaces.                                                        Terminal      Manager

August 2016               •   Cleanway Filters installed at 12 drain inlets within the paved   Estes Express –
                              surfaces.                                                        Terminal      Manager

September 2016            •   Cleanway Filters media inspected - 12 drain inlets within the    Advanced
                              paved surfaces.                                                  GeoEnvironmental


June 2017                 •   Cleanway Filters replaced at 12 drain inlets within the paved    Advanced
                              surfaces. Drain line cleaning.                                   GeoEnvironmental


September 2017            •   BioClean downspout drainage media installed - 12               Advanced
                              drain/downspouts within eastern terminal loading dock building GeoEnvironmental
                              drainage.

December 2017             •   Cleanway Filters media cleaned - 12 drain inlets within the      Advanced
                              paved surfaces.                                                  GeoEnvironmental


March 2018                •   Drain line cleaning.                                             Advanced
                                                                                               GeoEnvironmental

                                                                                               Advanced
March 2018                •   Cleanway Filters replaced at 12 drain inlets within the paved    GeoEnvironmental
                              surfaces.
                              Appendix B - Sweeping Log

   Date                      Description of Action(s) (including location)      Person Responsible
                                                                                       for Action
May 25, 2014   3 hours sweeper vacuum truck at DBA Estes West located at 2102
 (Example)     West Valley Highway North, Auburn, WA - Phoenix Environmental
               (Example)

               Site Sweeping monthly for traffic areas
APPENDIX C
                                                                             Appendix C
                                                                             Completed by:
                        Employee Training
                                                                             Title: SWPP Procedures & practices
                                                                             Date:
Describe the annual training of employees on the SWPPP, addressing spill response, good housekeeping, and material management practices.

Training Topics           Brief Description of Training Program/Materials      Schedule for Training
                                   (e.g., film, newsletter, course)                (list dates)                      Attendees


Spill Prevention and    Reviewed Stormwater Spill Prevention Plan
Response                procedures, duties and practices.



Good Housekeeping       Reviewed Good Housekeeping procedures, as shown
                        in our new SWPPP.


Material Management     Went over the potential Pollutants that affect our
Practices               facility, including storage and secondary
                        containment procedures.


SWPPP Implementation Reviewed SWPPP undated June 2014. Read and
                     discussed “Industrial Stormwater General Permit
                     Frequently Asked Questions” from Washington
                     State DOE – Water Quality Program.

Monitoring Procedures   Discussed monitoring of the drainage system &
                        yard to ensure compliance with current
                        Stormwater Permit.
APPENDIX D
                                                                                                                     Site name _________________




Facility Name                                        Inspection Date                     Inspection Time
Description of Weather
Site Map Current (Yes / No ) if no, describe changes
SWPPP Inventory correct (Yes / No) if no, describe
Any new potential pollutant sources (Yes / No) if no, describe
Is equipment washed / cleaned in designated areas (Yes / No / NA)
If washing, is wash water captured /disposed of correctly (Yes/ No/ NA)
Fueling areas clean (Yes / No / NA)
Chemicals/Liquids in secondary containment (Yes / No / NA)
Containment areas covered ? (Yes / No / N/A)
 If No, is water present? (Yes / No / N/A/)          Is management plan followed? (Yes / No/ N/A)
Maintenance tools, equipment, materials stored properly? (Yes/ No, N/A)
Drums / Containers stored properly? (Yes / No/ N/A)
Drums / Containers dirty? (Yes / No/ N/A)
Vehicles leaking fluids? (Yes/ No/ N/A)


Evidence of leaks and spills since last inspection? (Yes/ No/ N/A)


Leaky equipment, materials put out of service and out of stormwater? (Yes / No/ N/A)
Paved surfaces free of dust / debris? (Yes/ No/ N/A)
Quarterly vacuum sweeping occurring? (Yes/ No / N/A)
Waste Receptacles in good condition (Yes/ No/ N/A)
Waste Receptacles closed when not in use? (Yes/ No/ N/A)
Waste Receptacles clean on outside? (Yes/ No/ N/A)
Are the following areas clean of dust, sediment, debris, contaminants, spills, leaks?
 Dock Areas     (Yes/ No/ NA)                                          Storage Area (Yes/ No/ NA)
Shops           (Yes/ No/ NA)                                          Staging Area      (Yes/ No/ NA)
Bag Houses      (Yes/ No/ NA)                                          Bone Yards        (Yes/ No/ NA)
Other areas     (Yes/ No/ NA)
Spill kit available at fueling stations/equipment maintenance areas (Yes/ No/ N/A)
Spill Kit contains absorbents, drain plug, containment boom, non-metallic shovel, two 5 gal buckets (Yes/ No/ N/A)


Are damaged materials stored inside a shelter (Yes/ No/ N/A/)
Are outside materials covered (Yes / No/ N/A)

                                                                                        Page 1
                                                                                                                                                  Site name _________________




Are scrap bins covered (Yes / No/ N/A)
Are outdoor containers covered (Yes/ No/ N/A)
BMP's in good repair (Yes/ No/ N/A)
BMP's free of buildup? (Yes / No/ N/A)
Catch basins need cleaning? (Yes/ No/ N/A)
Treatment Systems in good shape (Yes/ N/ N/A)
Discharge during dry observations? (Yes/ No)
If inspection completed during sampling, complete the following (Yes/ No/ N/A)
   Discharge free of floating materials, oil sheen, discoloration, turbidity, odor, foam, or any signs of contamination
   (Yes/No./ N/A)
Process water co-mingling with stormwater? (Yes/ No)
Any other illicit discharges observed? (Yes/ No)
Add comments for any of the above observations than need further clarification or follow-up:




( Yes/ No)     This facility is in compliance with the terms and conditions of the SWPPP and the Industrial Stormwater General Permit
               If "No" then list remedial actions above. "I certify that this report is true, accurate, and complete, to the best of my knowledge and belief"


             Inspectors printed Name                                 Inspectors Signature                                              Date


               "I certify under penalty of law, that this document and all attachments were prepared under my direction or supervision in accordance
               with a system designed to assure that qualified personnel properly gathered and evaluated the information submitted. Based on my
               inquiry of the person or persons who manage the system, or those persons directly responsible for gathering formation, the
               information submitted is, to the best of my knowledge and belief, true, accurate, and complete. I am aware that there are significant
               penalties for submitting false information, including the possibility of fines and imprisonment for knowing violations"



                    Printed Name                                          Signature                                                    Date




                                                                                       Page 2
                     INDUSTRIAL STORMWATER MONTHLY INSPECTION REPORT

Inspections must be conducted by a person with the knowledge and skills to assess conditions and
activities that could impact stormwater quality at the facility, and evaluate the effectiveness of best
management practices required by this permit. Retain a copy of the completed and signed form in
accordance with Permit Condition S9.C.

 FACILITY NAME: GI Trucking Co./DBA Estes West                         INSPECTION TIME:                  DATE:
 WEATHER INFORMATION:
  • Description of Weather Conditions (e.g., sunny, cloudy, raining, snowing, etc.):
    Raining




  •   Was stormwater (e.g., runoff from rain or snowmelt) flowing at outfalls and/or discharge areas shown on the Site Map
      during t he inspection: Yes No             Comments:

 I. POTENTIAL POLLUTANT SOURCE AREA INSPECTION AND BEST MANAGEMENT PRACTICES EVALUATION
 SWPPP and Site Map: Have a copy of the SWPPP and site map Yes No Findings and Remedial Action
 with you during the inspection so that you can ensure they are       Documentation: Describe any findings below
 current and accurate. Use it as an aide in recording the location of and the schedule for remedial action completion
 any issues you identify during the inspection.                       including the date initiated and date completed
                                                                      or expected to be completed.
    • Is the Site Map current and accurate?
  • Is the SWPPP inventory of activities, materials and
    products current?
 Any new potential pollutant sources must be added to the map
 and reflected in the SWPPP Facility Assessment & Tables 2,
 2A, 3 and 5.
 Vehicle/Equipment Areas:                                            Yes No NA   Findings and Remedial
                                                                                 Action Documentation:
 Equipment cleaning: Check NA if not performed on-site.
 Skip section.
 Is equipment washed and/or cleaned only in designated areas?
  • Observe washing: Is all wash water captured and
    properly disposed of?
 Equipment fueling: Check NA if not performed on-site. Skip
 section.
  • Are all fueling areas free of contaminant buildup and
    evidence of chronic leaks/spills?
  • Are all chemical liquids, fluids, and petroleum products, on
    an impervious surface that is surrounded with a
    containment berm or dike that is capable of containing 10%
    of the total enclosed tank volume or 110% of the volume
    contained in the largest tank, whichever is greater?
  • Are structures in place to prevent precipitation from
    accumulating in containment areas?
      o If not, is there any water or other fluids accumulated
           within the containment area?
      o Note: If containment areas are not covered to prevent
          water from accumulating, the SWPPP must include a
          plan describing how accumulated water will be
          managed and disposed of.




                                                            Page 1
Equipment maintenance:                                               Yes No NA   Findings and Remedial
                                                                                 Action Documentation:
 • Are maintenance tools, equipment and materials stored
    under shelter, elevated and covered?
  • Are all drums and containers of fluids stored with proper
    cover and containment?
  • Are exteriors of containers kept outside free of deposits?
  • Are any vehicles and/or equipment leaking fluids?
    Identify leaking equipment.
 • Is there evidence of leaks or spills since last inspection?
    Identify and address.
    Are materials, equipment, and activities located so that leaks
    are contained in existing containment and diversion systems
    (confine the storage of leaky or leak-prone vehicles and
    equipment awaiting maintenance to protected areas)?
Add any additional site-specific BMPs:




I. POTENTIAL POLLUTANT SOURCE AREA INSPECTION AND BEST MANAGEMENT PRACTICES EVALUATION
Good Housekeeping BMPs:                                              Yes No NA Findings and Remedial
                                                                               Action Documentation:
1. Are paved surfaces free of accumulated dust/sediment and
 debris?
 • Date of last quarterly vacuum/sweep
  • Are there areas of erosion or sediment/dust sources that
     discharge to storm drains?
2. Are all waste receptacles located outdoors:
 • In good condition?
 • Not leaking contaminants?
 • Closed when is not being accessed?
  • External surfaces and area free of excessive contaminant
     buildup?
3. Are the following areas free of accumulated dust/sediment,
 debris, contaminants, and/or spills/leaks of fluids?
 •     External dock areas
 •     Pallet, bin, and drum storage areas
 •     Maintenance shop(s)
 •     Equipment staging areas (loaders, tractors, trailers,
       forklifts, etc)
 •     Around bag-house(s)
 •     Around bone yards
 •     Other areas of industrial activity:




                                                           Page 2
Spill Response and Equipment:                                       Yes No   N   Findings and Remedial
                                                                             A   Action Documentation:
Are spill kits available, in the following locations?
 • Fueling stations
 • Transfer and mobile fueling units
 • Vehicle and equipment maintenance areas
Do the spill kits contain all the permit required items?
 • Oil absorbents capable of absorbing 15 gallons of fuel.
 • A storm drain plug or cover kit.
 • A non-water containment boom, a minimum of 10 feet in
   length with a 12 gallon absorbent capacity.
  • A non-metallic shovel.
  • Two five-gallon buckets with lids.
Are contaminated absorbent materials properly disposed of?

I. POTENTIAL POLLUTANT SOURCE AREA INSPECTION AND BEST MANAGEMENT PRACTICES EVALUATION
General Material Storage Areas:                                     Yes No   N   Findings and Remedial
                                                                             A   Action Documentation:
 • Are damaged materials stored inside a building or another
   type of storm resistance shelter?
 • Are all uncontained material piles stored in a manner that
   does not allow discharge of impacted stormwater?
 • Are scrap metal bins covered?
 • Are outdoor containers covered?



Stormwater BMPs and Treatment Structures: Visually                  Yes No   N   Findings and Remedial
inspect all stormwater BMPs and treatment structures devices,                A   Action Documentation:
discharge areas infiltration and outfalls shown on the Site
Map.
 • Are BMPs and treatment structures in good repair and
   operational?
 • Are BMPs and treatment structures free from debris
   buildup that may impair function?
 • The permit requires Permittees to clean catch basins when
   the depth of debris reaches 60% of the sump depth. In
   addition, the Permittee must keep the debris surface at
   least 6 inches below the outlet pipe. Based on this, do
   catch basins need to be cleaned?
 • Are berms, curbing or other methods used to divert and
   direct discharges adequate and in good condition?
Observation of Stormwater Discharges:                          Yes No        N   Findings and Remedial
                                                                             A   Action Documentation:
   Is the discharge free of floating materials, visible oil
   sheen, discoloration, turbidity, odor, foam or any
   other signs of contamination?
   Water from washing vehicles or equipment, steam cleaning
   and/or pressure washing is considered process wastewater
   and is not allowed to comingle with stormwater or enter
   storm drains. Is process water comingling with stormwater
   or entering storm drains?
   Illicit discharges include domestic wastewater, noncontact
   cooling water, or process wastewater (including leachate).
   Were any illicit discharges observed during the inspection?




                                                           Page 3
II. CORRECTIVE ACTION AND SWPPP MODIFICATIONS DESCRIPTIONS: Additional space to describe inspection
findings and corrective actions if needed. Provide brief explanation of the general location and the rationale for the additional
or different BMPs.




III. CERTIFICATION STATEMENTS AND SIGNATURES:
Inspector - Certification: This section must be completed by the person who conducted the site inspection prior to
submitting this form to the person with signature authority (see Permit Condition G2) or a duly authorized representative of
that person.
    The facility is in compliance with the terms and conditions of the SWPPP and the Industrial Stormwater General Permit.

    The facility is out of compliance with the terms and conditions of the SWPPP and the Industrial Stormwater General
    Permit. This report includes the remedial actions that must be taken to meet the requirements of the SWPPP and
    permit, including a schedule of implementation of the remedial actions.

“I certify that this report is true, accurate, and complete, to the best of my knowledge and belief.”



Inspector’s Name – Printed           Inspector’s Signature                         Inspector’s Title              Date
Permittee – Certification:
    The facility is in compliance with the terms and conditions of the SWPPP and the Industrial Stormwater General Permit.

    The facility is out of compliance with the terms and conditions of the SWPPP and the Industrial Stormwater General
    Permit. This report includes the remedial actions that must be taken to meet the requirements of the SWPPP and permit,
    including a schedule of implementation of the remedial actions.

    “I certify under penalty of law, that this document and all attachments were prepared under my direction or supervision in
    accordance with a system designed to assure that qualified personnel properly gathered and evaluated the information
    submitted. Based on my inquiry of the person or persons who manage the system, or those persons directly responsible
    for gathering information, the information submitted is, to the best of my knowledge and belief, true, accurate, and
    complete. I am aware that there are significant penalties for submitting false information, including the possibility of fine
    and imprisonment for knowing violations.”




PRINTED NAME of person with Signature            SIGNATURE of person with Signature Authority (permit         DATE
Authority (permit condition G2.A) or a Duly      condition G2.A) or a Duly Authorized Representative1
Authorized Representative1

1
 A person is duly authorized representative only if 1) the authorization is made in writing by a person described in Permit
Condition G2.A and submitted to Ecology, and 2) the authorization specifies either an individual or a position having
responsibility for the overall operation of the regulated facility, such as the position of plant manager, superintendent,
position of equivalent responsibility, or an individual or position having overall responsibility for environmental matters.




                                                            Page 4
APPENDIX E
                                            QUARTELRY STORMWATER MONITORING
                                          SAMPLING LOG GI TRUCKING CO./DBA ESTES
                                                           WEST
                                         2102 WEST VALLEY HIGHWAY NORTH, AUBURN,
                                            WA 98001 PERMIT NUMBER: WAR 008739

Quarter: Q1 Q2 Q3 Q4                     20
Date of Sample Collection:

Sample Location:

STORMWATER SAMPLING: In accordance with the Industrial Stormwater General Permit condition S4.B, a
permittee is required to collect a sample within the first 12 hours of stormwater discharge. Fourth quarter
sampling must occur during the first storm event of that quarter. For the other three quarters, sampling does
not need to be conducted during the first storm
event. Permittees need not sample outside of regular business hours, during unsafe conditions, or during
quarters where there
is no discharge, but must still submit a Discharge Monitoring Report each reporting period.

     1) Time of Sample Collection:

     2) Did sampling occur within the first 12 hours of discharge?               Yes ☐ No ☐
     3) If the answer to question 2 is no, explain why a sample was not collected within the first 12 hours.



     4) For fourth quarter sampling, did the sampling occur during the first
         storm event of that quarter?                                                              Yes ☐ No ☐
     5) Sampling method (e.g., “from catch basin by hand”):


     6) Sampling Parameters:                                    ☐Turbidity               ☐Copper
                                                                ☐ pH                     ☐Zinc
                                                                ☐ Petroleum Hydrocarbons ☐Other
                                                                ☐ Oil Sheen
     7) Results of Field Measurements:

          Turbidity:

          Oil Sheen:

          pH*:                                                                                      Calibration Date:

*Permittees shall use either a calibrated pH meter or narrow-range pH indicator paper with a resolution not greater than ± 0.5 SU.

     8) Weather:


     9) Comments (i.e., unusual circumstances, etc.):




SAMPLE ID NUMBER(s):                                                                           VISUAL MONITORING REMINDER [If
                                                                                               monthly
NAME OF SAMPLER:                                                                               visual monitoring has not already been
                                                                                               conducted, record the results of visual
                                                                                               monitoring on the separate required
SIGNATURE:                                                                                     Monthly Inspection form].
                                Record of SWPPP Revisions

    Date                            Summary of Changes to SWPPP             Individual
                                                                                Making
                                                                                Changes
January 30, 2015   Updated SWPPP text to reflect 2015 Permit requirements    Andrew Johnson


                    Updated SWPPP text to reflect Level 3 requirements        Tyler West
 08/30/2017                                                                   William Little


 10/15/2017          Updated SWPPP text to reflect Terminal Management      William Little



  08/30/2017
ATTACHMENTS
cleanwayusa.com	   Call 1.800.723.1373
In a world where stormwater
agencies require compliance with
ever tougher regulations, CleanWay ®
offers effective yet simple stormwater
filtration solutions. CleanWay Storm
Clean ® catch basin filtration inserts
are highly effective at capturing
pollutants from stormwater runoff,
and are easy to deploy in existing
catch basins or on new sites.

Now you can meet NPDES Phase II stormwater regulations and comply with the Clean
Water Act with a proven stormwater BMP from CleanWay.




      Simple Installation                                 Easy Maintenance
      • No tools needed                                   • No tools needed
      • Completed in a few minutes                        • Filters	are	quick	and	easy	to
      • Retrofits existing catch basins –                    remove and replace
         available in any size                            • Prevents secondary spill

                                 Storm Clean® II Benefits include:
 • Proven stormwater BMP - thousands                • Highly durable materials
 	 installed	throughout	the	U.S.                    • Hi-flow bypass system prevents scouring
 • Retrofits existing sites in minutes                during high volume storm events
 • Various configurations to capture                • Great for post construction sediment and
   target pollutants                                  metals control
 • Standard	and	custom	sizes	available              • Unique	testing	port


  Simple                         Durable            Effective                     Proven
CleanWay         offers basic, advanced and maximum pollutant removal options to address the
specific needs of your site. You can also add additional pollutant removal performance any time
to enhance treatment, by adding 2 nd and or 3 rd stage filtration.


             BASIC                              ADvANCED                              MAXIMUM
• Inexpensive solution for              •	Helps	meet	benchmarks	for	         • Includes Basic and Advanced
  construction sites                      stormwater discharge permit          benefits
                                          holders
• Easy to access and clean for trash                                         •	Safely	captures	and	contains	
  and debris removal                    • Prevents surface pollutants from     various types of pollutants
                                          entering	the	drinking	water	
• Very high capture capacity for                                             • Captures site-specific pollutants
                                          supply for UIC pretreatment
  suspended solids
                                                                             • Customized 3rd stage selective
                                        • Adsorbs and prevents leaching
                                                                               pollutant removal; can be
                                          for oil and other hydrocarbons
                                                                               altered in the field when
                                        • Measurably reduces levels of         conditions change
                                          heavy metals




   I st stage filtration                   2 nd stage filtration                   3 rd stage filtration




Rigid, removable strainer               Includes rigid strainer and            Includes rigid strainer,
with non woven fabric filter            adsorption filter                      adsorption filter and specially
                                                                               blended, site-specific media


MEtAlS REMovAl MEDIA

For highly effective removal of metals, CleanWay Metals Removal Media Blend efficiently
removes heavy metals through ion adsorption and filtration processes. This special media blend
can be applied in filtration devices to replace existing media or used in addition to conventional
media to capture high levels of dissolved metals and reduce insoluble components.


General Specifications
 Primary filtration                                         Secondary filtration
 Strainer	solids	total	                 1.0	cu	ft           Adsorption media volume                 1.5 cu ft
 Strainer	total	surface	areas	           4.8	sq	ft          Filter surface areas                       6.4 ft
 Strainer	sieve	size	                    1/8	inch           Filtration design flow rate              40 gpm
 Strainer	flow	rate	                   >100	gpm             Filtration maximum flow rate             80 gpm
CleanWay ® provides        a variety of stormwater filtration products that are highly effective
at capturing and removing pollutants from stormwater runoff. They can be used in catch
basins for direct capture at the source, as well as pretreatment for Underground Injection
Controls (UIC), as secondary devices in treatment trains for protection of downstream
devices such as swales, detention/retention ponds and infiltration trenches.


Catch Basin Filtration Inserts
CleanWay Storm Clean® catch basin filtration
inserts are designed for retrofits or new
installations. We offer several standard sizes and
configurations to fit in a wide range of existing
vaults and structures. We also design inserts for
new sites customized to your specifications:

	      •	 Square	Catch	Basins
	      •	 Rectangular	Catch	Basins
	      •	 Round	Catch	Basins

                                                             Catch Basin Filtration Insert
Wall Mount Filtration
Storm	Clean	wall	mount	systems	work	best	
in large basins or manholes with 12” - 20”
outlets deep in the vault. We also offer
custom wall mount designs.


Downspout Filtration
Downspout filtration efficiently captures
pollutants common to buildings with metal roofs
or	rooftop	equipment.	They	offer	a	cost	effective,	
unobtrusive solution in a small footprint.



Request a Quote                                                  Downspout Filtration
CleanWay offers a cost effective solution for stormwater treatment. Contact us today for
a	quote	on	your	project.	
Call 800.723.1373 or email us at technical@cleanwayusa.com


Contact Us:                                                          Tel    800.723.1373
CleanWay                                                                    503.280.5102
PO Box 30087                                                         Fax    503.288.3658
Portland, OR 97294                                                   www.cleanwayusa.com
                                                                     technical@cleanwayusa.com
                MetalZorb®
    Dissolved Metals Removal Media
Remove dissolved metals from stormwater,
industrial waste and process water with the
      Gold Standard in Metals Removal

For highly effective removal of
metals from stormwater,
industrial and wastewater
discharge, CleanWay® offers
MetalZorb, a proven filtration
product that efficiently removes
heavy metals including zinc,
copper, lead, mercury, nickel,
aluminum, silver and gold.

MetalZorb is a high capacity,
non-toxic sponge product that
rapidly absorbs metals from
various water treatment
applications. No backwash
required and no leaching.

High and low flow
MetalZorb sponge is the ideal
technology to reduce dissolved
metallic ions from both high
and low flow applications
including industrial effluent,
landfill leachates, stormwater
runoff and any type of non-point source pollution
where unattended gravity flow occurs.

This patented product is available exclusively from
CleanWay Environmental Partners. Since 1989,
CleanWay has worked with regulators and industry to
provide innovative solutions to the complex challenge
of removing dissolved heavy metals in water.
                      ®              Filtration Speciﬁcations

                Filter Surface Area
                    (Fabric elements)             6.4 sq ft                .6 sq m

           Filter Design Flow Rate
                             (Nominal)             40 gpm              151 liters/min

      Filtration Design Flow Rate
                           (Maximum)
                                                   80 gpm              303 liters/min

       Adsorption Media Volume                    1.0 cu ft               28 liters
           (Vermiculite/MetalZorb®)




               Strainer solids total              1.0 cu ft               28 liters

       Strainer total surface area                4.8 sq ft                .4 sq m

                 Strainer sieve size                1/8 in                 3.2 mm

                  Strainer flow rate             > 100 gpm            > 379 liters/min



© 2016 All Rights Reserved CleanWay Environmental Partners, Inc. | 800.723.1373 | cleanwayusa.com
Overview
The Bio Clean Downspout Filter is
the industry’s leading solution
for treatment of roof runoff.
This technology is used to
treat commercial and industrial
roof tops along with highrise                                       Advantages
buildings, parking structures                                       • 5 Year Warranty
and residential buildings.                                          • No Nets or Geofabrics
                                                                    • Sleek Inline Design
Available in 3 sizes, this filter                                   • High Treatment Flow Rate
can easily adapt to downspouts                                      • High Bypass Flow Rate
2” to 12” in diameter. The filter                                   • Low Cost
comes standard with rubber
boots that allow for easy
installation to the downspout.


Proven since 2003, the Bio Clean
Downspout Filter has been used
on hundreds of installations                                  Performance
throughout the United States.                                 • 93% Removal of TSS
All internal components are                                   • 87% Removal of Hydrocarbons
constructed of stainless steel.                               • Effective at Removing Metals, Nutrients
                                                                and Bacteria (Media Type)
The sleek inline design allows the
filter to be used in tight spaces.                                       Specifications
Approved by the IAPMO, this filter
                                     Model # Inlet ID Filter OD Storage               Filtered   Bypass
can meet all your needs.                      (dia., in.) (dia., in.) Cap. (cu. ft.) Flow (gpm) Flow (gpm)
                                      BC-DF4       4        6.625        0.09           249        566

                                      BC-DF6       6        8.625         0.21          509       1006

                                      BC-DF8       8        8.625         0.21          509       1006

                                      BC-DF10      10       12.75         0.77          1145      2264

                                      BC-DF12      12       12.75         0.77          1145      2264
www.BioCleanEnvironmental.com
Downspout Filter                           PROVEN STORMWATER TREATMENT TECHNOLOGY




                                                               Bypass Flow Path
      Operation                                                 Treatment Flow Path

                 Water Flow Path

                                                                                     High Flow
                 Adapters                                                            Bypass



                        Powder Coated
                                                                                     Maintenance
                        Filter Housing
                                                                                     Handles
                                                                                     (for easy removal)
                        Stainless Steel
                        Filter Cartridge



                        BioSorb Hydro-
                        Carbon Boom                                       #40 Mesh Stainless
                                                                          Steel Screen
                                                                          (Wraps Around Cartridge)
                                                                          (Additional Filter Media Available)




   Application                                 Approvals
                   Easily Adapts to            IAPMO Testing
                   Square or Rectangle         & Approval Listing
                   Downspouts
                    • Commercial
                    • Residentail
                    • Parking Structures
                    • Mixed Use
                                                Installation & Maintenance
                                               See our Website for Installation & Maintenance
                                               Manuals at www.BioCleanEnvironmental.com
                  Fits Inline with Iron,
                  Steel or Plastic Pipe
                                                                              2972 San Luis Rey Rd
                                                                              Oceanside, CA 92058
                                                                     p 760.433.7640 f 760.433.3176
                                                                    www.BioCleanEnvironmental.com
BIO CLEAN                 6" DIA DOWNSPOUT FILTER - Media Type
PATENTED
ANO PATCNTS PENDING
                                                                                                                                      For Model#
                                                                                                                                        BC-DF2

                                   FILTER INSERT-�                                                                         2" LISTED
                                  Stainless Steel                                                                          ADAPTER
    .83 SQ FT FILTER                                                                                                       4" LISTED                                 For Model#
    SURFACE AREA                                                                                                           ADAPTER
                                 FILTER SCREEN-�                                                                                                                       BC-DF4


                X-Tex Filter Media
                                                                                                           HIGH FLOW
                      FILTER HOUSING                                                                       BYPASS
                      O.D. 6�"
                                                                                     NOTES

                                                                                     1. The device shall be sized according to the nominal size of
                                                                                     the interconnecting drainage system. At no time shall the
                                                                                     entrance size be larger than the exit size.
  TREATMENT FLOW RATE
                                                                                    2. The device shall be installed in an accessible location to
      = .02 CFS                                                                     provide for means of repair and maintenance.

       BYPASS FLOW RATE                                                             3. The device shall be installed using approved adapters or
                                                                                    couplings to attach the device to the downspout or drainage
         = 1.26 CFS                                                                 pipe.

                                                                                     4. Screens are made out of 46 mesh stainless steel.
                                                                                     0.0055in. wire diameters. 55% open around exterior of filter
                                           I
                                                                                     insert.

                                       I        BIO CLEAN ENVIRONMENTAL
                                                PO BOX 869, OCEANSIDE, CA
                                                P 760.433. 7640 F 760.433.3179


                                                                                                                                                                          --
                                                                                                         ER MEo1A rn PE ---------1
                                                                                                                                                   D-WINQ ,.

                                                                               sp=-o=-u-=T=-Fi=1L.,...,li=
                                               l----=6.......--::D=-=0=1,11,='N=                          =__,,,...,,=,...,...=---= ,.-::,=-==--

                                                     MODEL NO. BC-DF2, BC-DF4
                                                   DATE:          12/4/2012                     SCALE: NTS
                                                                                                                                                   l't�SIONS:

                                                                                                                                                                LM       12/4/2012
                                                   DRAFTER: T.H.H.                               UNITS =INCHES
                                                                                                                                                   l't�SIONS1
                           SERVICE MANUAL
                           (Cleaning Procedures)
                   Bio Clean DOWNSPOUT FILTEA
               Screen Type With Hydrocarbon Boom
                                                                 1--      EXISTING PIPE

                                                                            LISTED ADAPTER/
                                                                             REDUCER




               BioC/ean                                                  BYPASS
               DOWN
               SPOUT                                                      \JOVEN S.S.
                                 RECOMMENDED                              FILTER SCREEN
               FILTER
                                                                         1---- HANDLE

                                                                         BloSorb
                                                                         HYDROCARBON
                                                                         BOOM



                                  Service Filter
                             \,/hen 6' of SedlMent
                              s. Debris ACCIJMllo.te                       LISTED ADAPTER/
                                                                            REDUCER

                                                                          EXISTING PIPE

TOOLS AND EQUIPMENT NEEDED=                            DETAIL OF PARTS
1. Medium size flat sered driver
2. BioSorb hydrocarbon boom. 25-1/2· X 2· dia.
   (Call Bio Clean to order)
3. Trash container or bag
4. Wooden dowel approx. 3' x 1/2' dia.

                                                                    ..



                          P.O. BOX 869, Oceanside, Ca. 92049
                          (760) 433-7640 Fax (760) 433-3176
                          www.biocleanenvironmental.net                                   PAGE 1 OF 5
REMOVING FILTEA                                                                              P.O. BOX 889, Oc:eenelde, ca. 92049
                                                                                             (780) «33-7840 Fax (780) 433-Sl76
                                                                                             wwwblocleanenvlron




              PIPE
                                                                        STEP 2.
                                                                        MOVE LISTED ADAPTER/REDUCER UP
        �;;:;:;:;���?' STEP 1. LOOSEN BOTH                              ON PIPE UNnL THE ALTER
                               TOP CLAMPS                               HOUSING IS CLEAR TO REMOVE.
                               WITH SCREW DRIVER.

                                                            BioClean
          BioClean                                          DOWN
          DOWN                                              SPOUT
          SPOUT                                             ALTER
          ALTER                                                                  STEP J.
                                                                                 LOOSEN BOTH BOTTOM CLAMPS
                                                                                 WITH SCREW DRIVER.



                                                                                 (STEP 4. AT BOTTOM LEFT OF PAGE)
              PIPE                                          PIPE




                                                                             CLEANING FILTEA

                                                                            STEP 6.
                                                                             DUMP ACCUMILATED DEBRIS OUT OF ALTER
                                                                              INTO TRASH CONTAINER. REMOVE ALTER INSERT
      PIPE                                                                    AND DISPOSE OF HYDROCARBON BOOM
                                                                             IN COMPLIANCE WITH LOCAL STA TE &
                                                                             FEDERAL REGULA noNS.



                                                                                                 HYDROCARBON BOOM
                                      STEP 5.
                     BioClean         REMOVE FILTER USING
                     DOWN             TWO HANDS.
                     SPOUT
                     FILTER
                                ----- HANDLES FOR
                                      EASY REMOVAL.



                   STEP 4.                                             T"    A
    �=01IJJ>' ·1--- MOVE USTED ADAPTER/REDUCER DOWN
                    ON PIPE UNnL THE ALTER HOUSING
                   IS CLEAR.
       PIPE


                                                                                                   PAGE 2 OF 5
StormwateRx, LLC                  Level 3 Corrective Action Engineering Report

                                                           Estes Express Lines


Appendix B

Western Washington Hydrology Model Report for Estes Express Lines




                                                                           13
                        WWHM2012
                    PROJECT REPORT
___________________________________________________________________

Project Name: wwhm estes
Site Name:
Site Address:
City     :
Report Date: 4/30/2018
Gage     : Seatac
Data Start : 1948/10/01
Data End : 2009/09/30
Precip Scale: 1.00
Version Date: 2017/04/14
Version : 4.2.13
___________________________________________________________________

Low Flow Threshold for POC 1 : 50 Percent of the 2 Year
___________________________________________________________________

High Flow Threshold for POC 1: 50 year
___________________________________________________________________

PREDEVELOPED LAND USE

Name   : Basin    1
Bypass: No

GroundWater: No

Pervious Land Use            acre

Pervious Total                 0

Impervious Land Use          acre
 PARKING FLAT                  5.71

Impervious Total               5.71

Basin Total                    5.71

___________________________________________________________________


Element Flows To:
Surface                 Interflow            Groundwater

___________________________________________________________________


MITIGATED LAND USE

Name   : Basin    1
Bypass: No

GroundWater: No
Pervious Land Use           acre

Pervious Total                0

Impervious Land Use         acre
 PARKING FLAT                 5.71

Impervious Total              5.71

Basin Total                   5.71

___________________________________________________________________


Element Flows To:
Surface               Interflow               Groundwater

___________________________________________________________________


___________________________________________________________________

                      ANALYSIS RESULTS

                 Stream Protection Duration

___________________________________________________________________

Predeveloped Landuse Totals for POC #1
Total Pervious Area:0
Total Impervious Area:5.71
___________________________________________________________________

Mitigated Landuse Totals for POC #1
Total Pervious Area:0
Total Impervious Area:5.71
___________________________________________________________________

Flow Frequency Return Periods for Predeveloped.   POC #1
Return Period         Flow(cfs)
2 year                  2.177021
5 year                  2.749831
10 year                 3.139016
25 year                 3.643845
50 year                 4.030227
100 year                4.425993

Flow Frequency Return Periods for Mitigated. POC #1
Return Period         Flow(cfs)
2 year                  2.177021
5 year                  2.749831
10 year                 3.139016
25 year                 3.643845
50 year                 4.030227
100 year                4.425993
___________________________________________________________________
Stream Protection Duration
Annual Peaks for Predeveloped and Mitigated.   POC #1
Year         Predeveloped    Mitigated
1949           2.820          2.820
1950           3.047          3.047
1951           1.761          1.761
1952           1.567          1.567
1953           1.692          1.692
1954           1.770          1.770
1955           2.007          2.007
1956           1.975          1.975
1957           2.241          2.241
1958           1.808          1.808
1959           1.844          1.844
1960           1.810          1.810
1961           1.914          1.914
1962           1.668          1.668
1963           1.853          1.853
1964           1.817          1.817
1965           2.308          2.308
1966           1.543          1.543
1967           2.659          2.659
1968           3.024          3.024
1969           2.102          2.102
1970           2.028          2.028
1971           2.419          2.419
1972           2.497          2.497
1973           1.512          1.512
1974           2.207          2.207
1975           2.542          2.542
1976           1.709          1.709
1977           1.851          1.851
1978           2.265          2.265
1979           3.100          3.100
1980           2.781          2.781
1981           2.275          2.275
1982           3.208          3.208
1983           2.611          2.611
1984           1.647          1.647
1985           2.270          2.270
1986           1.967          1.967
1987           3.035          3.035
1988           1.842          1.842
1989           2.303          2.303
1990           3.879          3.879
1991           3.099          3.099
1992           1.631          1.631
1993           1.413          1.413
1994           1.537          1.537
1995           2.017          2.017
1996           2.147          2.147
1997           2.085          2.085
1998           2.113          2.113
1999           4.323          4.323
2000           2.152          2.152
2001           2.364          2.364
2002           2.758          2.758
2003           2.143          2.143
2004           4.045          4.045
2005           1.848          1.848
2006           1.633          1.633
2007           3.780          3.780
2008           3.045          3.045
2009           2.814          2.814
___________________________________________________________________

Stream Protection Duration
Ranked Annual Peaks for Predeveloped and Mitigated.   POC #1
Rank     Predeveloped        Mitigated
1         4.3230              4.3230
2         4.0447              4.0447
3         3.8795              3.8795
4         3.7804              3.7804
5         3.2080              3.2080
6         3.0999              3.0999
7         3.0992              3.0992
8         3.0469              3.0469
9         3.0451              3.0451
10        3.0354              3.0354
11        3.0238              3.0238
12        2.8196              2.8196
13        2.8139              2.8139
14        2.7811              2.7811
15        2.7581              2.7581
16        2.6594              2.6594
17        2.6110              2.6110
18        2.5421              2.5421
19        2.4971              2.4971
20        2.4189              2.4189
21        2.3643              2.3643
22        2.3081              2.3081
23        2.3030              2.3030
24        2.2750              2.2750
25        2.2698              2.2698
26        2.2645              2.2645
27        2.2406              2.2406
28        2.2066              2.2066
29        2.1517              2.1517
30        2.1467              2.1467
31        2.1429              2.1429
32        2.1130              2.1130
33        2.1020              2.1020
34        2.0847              2.0847
35        2.0280              2.0280
36        2.0174              2.0174
37        2.0073              2.0073
38        1.9751              1.9751
39        1.9673              1.9673
40        1.9142              1.9142
41        1.8528              1.8528
42        1.8513              1.8513
43        1.8484              1.8484
44        1.8442              1.8442
45        1.8415              1.8415
46        1.8169              1.8169
47        1.8097              1.8097
48        1.8080              1.8080
49        1.7703              1.7703
50        1.7613              1.7613
51        1.7094              1.7094
52        1.6919              1.6919
53        1.6678              1.6678
54        1.6470              1.6470
55        1.6328              1.6328
56        1.6311              1.6311
57        1.5668              1.5668
58        1.5433              1.5433
59        1.5368              1.5368
60        1.5122              1.5122
61        1.4127              1.4127
___________________________________________________________________

Stream Protection Duration
POC #1
The Facility PASSED

The Facility PASSED.

Flow(cfs)   Predev   Mit Percentage Pass/Fail
1.0885      1805     1805   100    Pass
1.1182      1637     1637   100    Pass
1.1479      1476     1476   100    Pass
1.1777      1345     1345   100    Pass
1.2074      1228     1228   100    Pass
1.2371      1101     1101   100    Pass
1.2668      1005     1005   100    Pass
1.2965      920      920    100    Pass
1.3262      853      853    100    Pass
1.3559      794      794    100    Pass
1.3857      726      726    100    Pass
1.4154      665      665    100    Pass
1.4451      610      610    100    Pass
1.4748      572      572    100    Pass
1.5045      533      533    100    Pass
1.5342      488      488    100    Pass
1.5639      451      451    100    Pass
1.5937      420      420    100    Pass
1.6234      389      389    100    Pass
1.6531      364      364    100    Pass
1.6828      339      339    100    Pass
1.7125      316      316    100    Pass
1.7422      295      295    100    Pass
1.7719      272      272    100    Pass
1.8017      256      256    100    Pass
1.8314      238      238    100    Pass
1.8611      221      221    100    Pass
1.8908      208      208    100    Pass
1.9205      193      193    100    Pass
1.9502      181      181    100    Pass
1.9799      171      171    100    Pass
2.0097      161      161    100    Pass
2.0394   148   148   100   Pass
2.0691   139   139   100   Pass
2.0988   135   135   100   Pass
2.1285   122   122   100   Pass
2.1582   113   113   100   Pass
2.1879   108   108   100   Pass
2.2177   105   105   100   Pass
2.2474   100   100   100   Pass
2.2771   92    92    100   Pass
2.3068   87    87    100   Pass
2.3365   84    84    100   Pass
2.3662   73    73    100   Pass
2.3959   71    71    100   Pass
2.4257   66    66    100   Pass
2.4554   63    63    100   Pass
2.4851   62    62    100   Pass
2.5148   58    58    100   Pass
2.5445   54    54    100   Pass
2.5742   54    54    100   Pass
2.6039   52    52    100   Pass
2.6337   50    50    100   Pass
2.6634   46    46    100   Pass
2.6931   45    45    100   Pass
2.7228   40    40    100   Pass
2.7525   39    39    100   Pass
2.7822   33    33    100   Pass
2.8119   32    32    100   Pass
2.8417   29    29    100   Pass
2.8714   28    28    100   Pass
2.9011   25    25    100   Pass
2.9308   22    22    100   Pass
2.9605   21    21    100   Pass
2.9902   20    20    100   Pass
3.0199   17    17    100   Pass
3.0497   13    13    100   Pass
3.0794   12    12    100   Pass
3.1091   9     9     100   Pass
3.1388   9     9     100   Pass
3.1685   9     9     100   Pass
3.1982   9     9     100   Pass
3.2279   8     8     100   Pass
3.2577   8     8     100   Pass
3.2874   8     8     100   Pass
3.3171   8     8     100   Pass
3.3468   8     8     100   Pass
3.3765   8     8     100   Pass
3.4062   8     8     100   Pass
3.4359   7     7     100   Pass
3.4657   7     7     100   Pass
3.4954   7     7     100   Pass
3.5251   7     7     100   Pass
3.5548   7     7     100   Pass
3.5845   7     7     100   Pass
3.6142   6     6     100   Pass
3.6439   6     6     100   Pass
3.6737   6     6     100   Pass
3.7034   6     6     100   Pass
3.7331    6       6      100    Pass
3.7628    6       6      100    Pass
3.7925    5       5      100    Pass
3.8222    5       5      100    Pass
3.8519    4       4      100    Pass
3.8817    3       3      100    Pass
3.9114    3       3      100    Pass
3.9411    2       2      100    Pass
3.9708    2       2      100    Pass
4.0005    2       2      100    Pass
4.0302    2       2      100    Pass
_____________________________________________________

___________________________________________________________________

Water Quality BMP Flow and Volume for POC #1
On-line facility volume: 0.7023 acre-feet
On-line facility target flow: 0.9277 cfs.
Adjusted for 15 min: 0.9277 cfs.
Off-line facility target flow: 0.5242 cfs.
Adjusted for 15 min: 0.5242 cfs.
___________________________________________________________________


 LID Report

LID Technique                  Used for    Total Volumn    Volumn     Infiltration   Cumulative
Percent     Water Quality  Percent        Comment
                               Treatment? Needs            Through    Volumn         Volumn
Volumn                     Water Quality
                                           Treatment       Facility   (ac-ft.)        Infiltration
Infiltrated                Treated
                                           (ac-ft)          (ac-ft)                  Credit
Total Volume Infiltrated                  0.00             0.00       0.00                        0.00
0.00            0%           No Treat. Credit
Compliance with LID Standard 8
Duration Analysis Result = Passed

___________________________________________________________________

Perlnd and Implnd Changes
 No changes have been made.
___________________________________________________________________


This program and accompanying documentation are provided 'as-is' without warranty of any kind. The
entire risk regarding the performance and results of this program is assumed by End User.  Clear Creek
Solutions Inc. and the governmental licensee or sublicensees disclaim all warranties, either expressed
or implied, including but not limited to implied warranties of program and accompanying documentation.
In no event shall Clear Creek Solutions Inc. be liable for any damages whatsoever (including without
limitation to damages for loss of business profits, loss of business information, business
interruption, and the like) arising out of the use of, or inability to use this program even if Clear
Creek Solutions Inc. or their authorized representatives have been advised of the possibility of such
damages. Software Copyright © by : Clear Creek Solutions, Inc. 2005-2018; All Rights Reserved.
StormwateRx, LLC                  Level 3 Corrective Action Engineering Report

                                                           Estes Express Lines




Appendix C

Proposed Stormwater Treatment Site Layout




                                                                           14
StormwateRx, LLC                 Level 3 Corrective Action Engineering Report

                                                          Estes Express Lines


Appendix D

Aquip 300SBE Standard Detail Drawing




                                                                          15
StormwateRx, LLC   Level 3 Corrective Action Engineering Report

                                            Estes Express Lines




Appendix E

Aquip O&M Manual




                                                            16
                        Stormwater Filtration System
                                  Operation & Maintenance Manual




122 Southeast 27th Avenue
Portland, OR 97214

www.stormwaterx.com | 800.680.3543


© 2018 StormwateRx LLC, All Rights Reserved.                       v017
© 2018 StormwateRx LLC, All Rights Reserved.   v017
AQUIP® OPERATION & MAINTENANCE MANUAL


Table of Contents

Installed Aquip Project Specifications ……………………….…………………………………………….....…i
1     Introduction and System Description............................................................................................... 1
    1.1     Aquip Features ........................................................................................................................ 1
2     Aquip Operations ............................................................................................................................ 4
    2.1     Wet Start-up Procedures ......................................................................................................... 4
    2.2     Inspections .............................................................................................................................. 5
    2.3     Optimal Operating Conditions .................................................................................................. 7
    2.4     Weatherizing the System for Freezing Weather ....................................................................... 7
    2.5     Sampling Protocol and Methodology ..................................................................................... 12
3     Maintenance Guidelines ............................................................................................................... 12
    3.1     Filter Media Maintenance....................................................................................................... 13
      3.1.1        Maintenance Type I – Routine Surface Maintenance ...................................................... 13
      3.1.2        Maintenance Type II – Seasonal Maintenance ............................................................... 15
      3.1.3        Maintenance Type III – Full Maintenance ....................................................................... 16
    3.2     Adjustable Head Control ........................................................................................................ 17
    3.3     Pretreatment Chamber Maintenance ..................................................................................... 18
    3.4     Oil Skimmer Maintenance ...................................................................................................... 19
    3.5     Flow Meter Maintenance ....................................................................................................... 19
4     Troubleshooting ............................................................................................................................ 20
5     Material Disposal .......................................................................................................................... 21
6     Maintenance Support .................................................................................................................... 21
7     Best Management Practice Requirements .................................................................................... 21
Inspection & Maintenance Log
Inspection Report
Routine Surface Maintenance Report
Seasonal Maintenance Report
Full Maintenance Report




© 2018 StormwateRx LLC, All Rights Reserved.                                                                                                     v017
AQUIP® OPERATION & MAINTENANCE MANUAL


          Important!
Do not neglect upstream source control and stormwater management once Aquip is installed. This may
result in the premature fouling of the Aquip filtration and pollutant reduction capacity, shortening bed life.

Do not flush spills or otherwise use Aquip to capture pollutants from stormwater drain line jetting or
pavement washing.

Lifting Aquip once the media has been installed may result in damage to the tank. All the media except
the underdrain gravel should be removed before attempting to move Aquip.

Regular maintenance of the media surface will ensure optimal performance results as well as increase
the lifespan of the media bed. The removed media needs replacement after removing more than 2”.
Media replacement should not be done in the place of seasonal maintenance.

Do not pressure-wash or rinse the inside of the Aquip prior to removing the filtration media.

Stormwater sampling should be done with care. Use new sampling bottles and avoid contaminating
samples with dirt from the Aquip sample port or your hands.

Freezing conditions can cause damage to the external plumbing on Aquip. Please refer to this manual to
take the necessary precautions.




© 2018 StormwateRx LLC, All Rights Reserved.                                                             v017
AQUIP® OPERATION & MAINTENANCE MANUAL



1 Introduction and System Description
The Aquip (Figure 1, below) is a passive adsorptive depth filtration technology designed specifically for
reduction of stormwater pollutants such as suspended solids, turbidity, heavy metals, nutrients and
organics from industrial sites. The Aquip is a patented system that uses a pretreatment chamber
followed by a series of inert and adsorptive (depending on the configuration) filtration media to
effectively trap pollutants in a pre-configured package. The Aquip structure is typically concrete (C),
steel (S) or pre-cast concrete blocks for high flow applications (HF). Pollutant removal within the
pretreatment chamber occurs by gravity settling; pollutant removal within the filtration chamber occurs
through a combination of chemical complexing, co-precipitation, adsorption, absorption, micro-
sedimentation, filtration and biological degradation.




                                         Figure 1: Aquip Stormwater Filtration System


1.1 Aquip Features
    (1) Inlet: Polluted stormwater flows into the Aquip via the inlet pipe which controls and monitors the
        flow into the system.
            a. Inline Flow Meter: An electromagnetic flow meter displays the operating flow rate and
                the total volume of water treated by the Aquip. The volume of water treated should be
                recorded at regular intervals to help in planning maintenance intervals.
            b. Flow Control Valve: The valve used to calibrate the proper flow rate into the Aquip.
            c. Inlet Check Valve: This check valve keeps the standing water level in the pretreatment
                chamber at the correct level.
            d. Inlet Sample Port: Allows for the convenient sampling of the inlet stormwater.




© 2018 StormwateRx LLC, All Rights Reserved.                                                        v017 | 1
AQUIP® OPERATION & MAINTENANCE MANUAL

    (2) Pretreatment: This chamber is customized to improve the quality of the stormwater prior to
        treatment in the filtration chamber. The pretreatment chamber can be configured for settling
        coarse solids, skimming free floating oil, conditioning the stormwater for dissolved metals
        removal, or optimizing organics removal, or any combination thereof.

         The conditioning option is the most common configuration. The Aquip uses a passive
         pretreatment process which accelerates the output of alkalinity, an important constituent in
         natural waters. This pretreatment works synchronously with several of the adsorptive filtration
         media layers within the filtration chamber. The pretreated water helps positively charged metallic
         ions find negatively charged alkalinity compounds. Some of these positive and negative ions
         form insoluble complexes that are removed in the filtration chamber. Within the Aquip filtration
         treatment chamber some of the metals are removed as precipitates by micro-sedimentation.
         Because of the low alkalinity common to most stormwater, particularly those from facilities where
         most of the surface is paved, there is not lingering effect of the pretreatment process.

         Other options are the basic solid settling configuration or the oil water separator design. All
         configurations come standard with a precautionary oil skimmer that helps to trap and absorb
         free oil inside of the pretreatment chamber.

    (3) Inlet Distributor: Water from the pretreatment chamber flows into the inlet distributor and is
        dispersed along the full length of the filter media bed optimizing the contact area of stormwater
        with filtration media. The energy dissipation fabric lies beneath the distributor to prevent
        scouring of the media bed.

    (4) Filtration Treatment: Layers of inert and adsorptive media make up the media bed which filters
        out stormwater pollutants such as metals, particulates, oil, organics and nutrients. Once filtered
        through the media bed, clean stormwater flows into the underdrain located along the bottom of
        the media bed.

    (5) Outlet Manifold:
           a. Outlet Sample Port: Allows for the convenient sampling of treated stormwater.
           b. Adjustable Head Control: Clean stormwater leaving the filter bed passes through the
               adjustable head control. This device can be adjusted in the field and assures optimal
               water-filter media contact under a range of operating conditions.

    (6) Emergency Overflow: The upturned elbow provides a means of bypass for stormwater if the
        media bed is no longer draining at a rate that keeps pace with the influent design flow rate. A
        passive overflow indicator on the outside of the Aquip tank visually indicates when an
        emergency overflow has occurred. After each overflow event, this feature needs to be reset by
        releasing the water stored inside the overflow indicator by turning the petcock valve at the bottom
        of the device.

    (7) Outlet: Clean stormwater is discharged from the Aquip through the outlet pipe to an existing
        conveyance line or to an infiltration gallery or other means of disposal or reuse.

    (8) Sample Port: Effluent stormwater samples are collected from the sample tap installed on the
        outlet manifold.

© 2018 StormwateRx LLC, All Rights Reserved.                                                        v017 | 2
AQUIP® OPERATION & MAINTENANCE MANUAL

The “Installed Aquip Project Specifications” sheet at the beginning of this manual will provide the details
of the system installed at your site. Refer to this document for details on your site-specific Aquip system.
A description of the Aquip model numbers are provided in Table 1, below.

   Table 1. Aquip Model Descriptions
       System Size               Tank Material         Pretreatment Media           Filtration Chamber Media
                10          P: Plastic                B: Conditioning          E: Enhanced Metals
                25          S: Steel                  O: Oil Coalescing        I: Inert
                50          C: Concrete               X: Settling (no media)   Z: Special
                80          U: User Supplied                                   G: Enhanced Organics
              110           H: High Flow
              160           G: Green - Infiltrating
              210
              300
              400
              800
      Example: Model 210SBE

Typical Installation Configuration
In most applications, the Aquip system is installed as a retrofit and installation is above ground. In this
case, stormwater needs to be pumped from a below-ground vault or catch basin to the Aquip. In some
cases, stormwater is first pumped to an above-ground storage tank and stormwater is drained by gravity
through the Aquip. A configuration with a storage tank is referred to as “Storage Discharge” (Figure 2,
left). Configurations without a storage tank are called “Direct Discharge” (Figure 2, right).




Figure 2. Storage discharge configuration (left) and direct discharge configuration (right).




© 2018 StormwateRx LLC, All Rights Reserved.                                                                   v017 | 3
AQUIP® OPERATION & MAINTENANCE MANUAL

2 Aquip Operations
Regular inspection and maintenance is required for the proper operation of the Aquip. Site conditions
vary such that the maintenance requirements cannot be prescribed without regular inspections.
Inspections determine the type and frequency of maintenance required and regular maintenance keeps
the Aquip operating at optimal conditions to improve the performance and media longevity.


2.1 Wet Start-up Procedures
The Aquip is typically installed during dry weather when there is not sufficient stormwater available to
complete the final steps to put the Aquip online. StormwateRx LLC personnel will leave the Inlet Flow
Control Valve set to half open until the flow rate to the system can be calibrated. During the first storm
event, it is imperative that the owner calibrate the flow rate through the system to that designated in the
Installed Aquip Project Specification sheet at the front of this manual.

    Step 1. Fill above ground storage tanks: For Storage Discharge configurations only. For Direct
            Discharge, proceed to Step 2. Close the outlet valve from the storage tank (or the Inlet Flow
            Control Valve to the Aquip) and fill the above ground storage tank(s) until the water level is
            near the top of the tank(s).


    Step 2. Flow calibration: Adjust the Inlet Flow Control Valve until the Inline Flow Meter indicates
            the design/nameplate flow rate as noted on the flow meter (Figure 3, page 5). The design
            flow rate is listed in the Installed Aquip Project Specification sheet at the front of this manual.

    Step 3. Inlet Distributor adjustment: Adjust the height of the Inlet Distributor until each arc of
            water is roughly uniform across the entire length of the Aquip filtration chamber (Figure 4,
            page 6). This is done by tightening or loosening the plastic washers on the threaded rod
            suspending the Inlet Distributor.

    Step 4. System operation: Monitor system throughout the first storm event to confirm stormwater is
            passing through the Aquip. Inspect outfall point of stormwater conveyance line to confirm
            there is free discharge. Note that the Aquip filter performance improves (outlet water clarity
            should improve) after the first or second storm event. This occurs because the stormwater
            particulates that are captured by the Aquip filtration bed in early storm events actually assist
            the particle filtration process, thereby producing better water clarity with time. This process
            is known as “bed seasoning.”

    Step 5. After storm inspection: Inspect the Aquip after the storm event. Normally, owners observe
            an accumulation of fine solids over the top of the filtration chamber. If the thickness is
            greater than 1/4-inch, additional upstream source control may be beneficial to reduce
            sediment loading to the system (see Section 7).




© 2018 StormwateRx LLC, All Rights Reserved.                                                           v017 | 4
AQUIP® OPERATION & MAINTENANCE MANUAL




Figure 3. Inlet piping with flow meter (right); Uniform flow out the inlet distributor (left)


2.2 Inspections
During the first rainy season, inspections should be conducted weekly or every two to three storms to
establish site-specific inspection and maintenance intervals. Regular inspections will verify that the
system is in good operating condition and should be recorded as part of the monthly inspection program
and the facility Stormwater Pollution Prevention (or Control) Plan (SWPPP or SWPCP). Inspections are
also recommended after every major storm event. An inspection report template is included at the end of
this manual to assist with record keeping.


           AN INSPECTION DURING A RAIN EVENT IS THE BEST METHOD OF ASSESSING
                        HOW WELL THE AQUIP SYSTEM IS OPERATING




Flow meter
         •     Verify that the flow rate to the Aquip matches the design flow rate. Operating the Aquip at a
               rate other than the designated design flow rate will affect the system performance and may
               not be allowable under the stormwater permitting rules. Adjust the flow rate as necessary.
               Opening the flow control valve such that the flow rate is increased will decrease system
               performance. The flow rate should only be adjusted when the storage tank(s) are full for the
               Storage Discharge system configuration.


Pretreatment Chamber

For Aquip SBE with pretreatment media
         •     Inspect the amount and distribution of the pretreatment media. There should be at least 3
               inches of pretreatment media evenly distributed across the media grates.
         •     Inspect for the accumulation of solids and debris on top of the pretreatment media. Before
               removing accumulated debris, drain down the pretreatment chamber through the inlet sample
               port.

© 2018 StormwateRx LLC, All Rights Reserved.                                                          v017 | 5
AQUIP® OPERATION & MAINTENANCE MANUAL

         •     Inspect for solidification of the pretreatment media. If present, clumps of media should be
               broken up with a shovel.

For Aquip SOI or SOE with oil coalescing packs
         •     Inspect the water surface for heavy oil sheen. If a heavy sheen is present, remove the
               accumulated oil from the surface.
         •     Inspect the side walls of the Pretreatment Chamber for heavy oil and debris accumulation. If
               heavy oil and debris are present, follow the maintenance steps described in the Section 3.3.


Inlet Distributor
         •     Inspect the perforations for the accumulation of debris. The accumulation of any debris
               should be removed by hand.
         •     During a storm event, verify that the flow of water out of the perforations is uniform the entire
               length of pipe. For storage Discharge configurations, the Inlet Distributor should only be
               adjusted when the storage tank(s) are full.


Media Bed
         •     During a storm event, observe the water level above the media bed relative to the Inlet
               Distributor. Note that the water level may increase during the first 15 minutes of operation.
         •     Inspect the accumulation of solids on the surface of the media (Figure 4, below). Observe the
               appearance of the solids and its distribution across the media surface. If more solids than
               sand are visible on top of the media, refer to Routine Surface Maintenance Section 3.1.1.
         •     Check for a hardened or brittle media surface in the absence of solids accumulation. If the
               media surface is hardened, break up the media surface to help restore hydraulic capacity.
         •     Verify that the Energy Dissipation Fabric is clean and laying flat beneath the Inlet Distributor.
               The Energy Dissipation Fabric may be re-anchored by pushing small amounts of filter sand
               over the fabric at various intervals.


Outlet Sample Port
         •     Collect the effluent from the Aquip to observe changes in water clarity. The clarity of the
               water is best observed using a clear glass/plastic container. As mentioned earlier, water
               clarity should improve after the first few storms.




                     Figure 4. Accumulation of solids on the media bed surface


© 2018 StormwateRx LLC, All Rights Reserved.                                                             v017 | 6
AQUIP® OPERATION & MAINTENANCE MANUAL

2.3 Optimal Operating Conditions
The Aquip should be maintained regularly for optimal performance and media longevity. Observe the
water level within the Filtration Chamber to determine optimal operation. Both of the following conditions
need to be met for the Aquip to be operating at optimal conditions:
        • Water has been draining through the Inlet Distributor continuously for 15 minutes or more.
         •     The water level within the filter is above the surface of the media and below the Inlet
               Distributor (Figure 5, below).

However, for LIGHT RAIN or INTERMITTENT RAIN conditions, neither of the two conditions may be
established.

Should the water level within the Filtration Chamber reach the Inlet Distributor, maintenance should be
performed to re-establish the proper flow through the Aquip (see Section 3).




                              Figure 5. Best operating water level in filtration chamber for
                              optimal pollutant removal conditions


2.4 Weatherizing the System for Freezing Weather
In areas that are prone to continuous freezing weather, StormwateRx LLC recommends weatherizing
certain components of the Aquip filtration system and/or purchasing the pre-installed freeze protection
package


Online Application – Keeping Filter In Service
This procedure applies to Aquip systems that must stay online through periods of freezing weather.

Freeze Protection Package
For systems with a StormwateRx Freeze Protection package, turn the system on. The freeze protection
system is thermostatically controlled with radiant heaters to keep the filter body above freezing. The
freeze protection package can only be obtained at time of the Aquip purchase.


© 2018 StormwateRx LLC, All Rights Reserved.                                                             v017 | 7
AQUIP® OPERATION & MAINTENANCE MANUAL

If your system does not have factory-installed freeze protection package, owners may apply heating
elements to the bottom of the Aquip tank to help keep the filter media from freezing. These heating
elements can include, but are not limited to, heat panels, blankets, and/or coils.

Freeze Protect Inlet Piping
Heat tracing and insulation of all above ground inlet plumbing is recommended (Figure 6, below). For
many Aquip inlet plumbing designs, the pump discharge includes a check valve. This causes the inlet
plumbing to stay full of water and may be subject to freezing. Above-ground inlet plumbing for the Aquip
system is typically 5 – 10 linear feet.




               Figure 6. Aquip inlet line heat tracing (left) and Aquip inlet line insulation (right).

Freeze Protect the Pretreatment Chamber
The pretreatment chamber will either have standing water in it, up to the bottom of the riser pipe
connecting the pretreatment chamber to the filtration chamber (Figure 7, left, page 9), or will be pumped
down below the pretreatment rack with the pretreatment pump (Figure 7, right, page 9, shown with
pretreatment rack removed). In either case, the standing water in the pretreatment chamber may freeze
or develop a surface ice skim layer, depending on the extent of freezing weather. This thin layer of ice
will not impair operations and should break up as the water rises with pumped flow.




© 2018 StormwateRx LLC, All Rights Reserved.                                                             v017 | 8
AQUIP® OPERATION & MAINTENANCE MANUAL




         Figure 7. Aquip pretreatment chamber without pump (left) and with pretreatment pump (right).


In anticipation of a freezing event that is predicted to have sustained temperatures below 25 degrees F
for two or more days:

    •    Drain the pretreatment chamber using the pretreatment chamber drain-down valve* (Figure 8,
         below). Close the valve after water has stopped flowing.




                              Figure 8. Pretreatment chamber drain-down valve

Freeze Protecting the Filtration Chamber
The filtration chamber contains loose filter media and accumulated sediment for Aquip systems that
have been in operation. The wetted filter media may become clumpy as the pore water within the
filtration media granules freezes. In anticipation of a freezing event, the following steps are
recommended for the filtration chamber of treatment systems without freeze protection:

© 2018 StormwateRx LLC, All Rights Reserved.                                                            v017 | 9
AQUIP® OPERATION & MAINTENANCE MANUAL


    1. Drain down any standing water in the filtration chamber through the filtration chamber drain-down
       valve (Figure 9, below).
    2. Perform a routine maintenance to remove accumulated sediment and media containing
       sediment.
    3. Add at least one inch of topper media to insulate the remaining used filter media in anticipation of
       the freezing event.




                                               Figure 9. Filtration chamber drain-
                                               down valve.

Freeze Protecting Outlet Piping
Outlet piping from the Aquip should be empty between storm events and as such, freezing of the outlet
manifold should not occur.


Offline Application – Taking the Filter Out of Service for the Winter
This procedure applies to Aquip systems that:
   • operate in areas where a hard, long winter freeze is typical;
   • do not have a freeze protection package; and,
   • are taken offline for the winter season.

Seasonally Decomissioning Inlet Piping
Inlet piping between the check valve and the Aquip filter will be full of water and could freeze during cold
weather. To prevent damage:

    1. Turn off the pump to the system.
    2. Drain the pretreatment chamber through the pretreatment drain-down valve* (Figure 10, page
       11).
    3. Drain the inlet piping using the inlet sample port (Figure 10, page 11).

Seasonally Decommissioning the Pretreatment Chamber
    •    Drain the pretreatment chamber using the pretreatment chamber drain-down valve* (Figure 10,
         page 11). Close the valve after water has stopped flowing.

© 2018 StormwateRx LLC, All Rights Reserved.                                                        v017 | 10
AQUIP® OPERATION & MAINTENANCE MANUAL




                                 Figure 10. Aquip pretreatment chamber and inlet piping drains.

Filtration Chamber
The Filtration Chamber contains loose filter media and accumulated sediment for Aquip systems that
have been in operation. The wetted filter media may become clumpy as the pore water within the
filtration media granules freezes. The following steps are recommended for the Filtration Chamber in
anticipation of taking the unit offline for the season:

    1. Drain down any standing water in the Filtration Chamber through the filtration chamber drain-
       down valve* (Figure 11, below).
    2. Perform a routine or seasonal maintenance to remove accumulated sediment and media
       containing sediment.
    3. Add new filter media to insulate the remaining used filter media for the season. Snow may
       accumulate in the filter. This is normal and acceptable.
    4. Remove the filtration chamber drain plug on the underside of the Filtration Chamber. This will
       drain any standing water in the bottom of the Filtration Chamber.




                                               Figure 11. Filtration chamber drain-
                                               down valve.


© 2018 StormwateRx LLC, All Rights Reserved.                                                      v017 | 11
AQUIP® OPERATION & MAINTENANCE MANUAL

Seasonally Decomissioning Outlet Piping
Outlet piping from the Aquip should be empty between storm events and as such, freezing of the outlet
manifold should not occur.

    *Warning: Draining water onto the ground may freeze and create a slip hazard. Consider draining
    the water back to the sump or another location using hose or tubing.


2.5 Sampling Protocol and Methodology
Water quality samples should be taken only when the system has been maintained and is operating
effectively (see Section 2.3). The inlet and outlet sample ports on the Aquip provide a convenient and
reliable method of taking samples.


     AFTER INSTALLING NEW FILTRATION MEDIA, OPERATE THE AQUIP FOR TWO HOURS
                     BEFORE COLLECTING AN EFFLUENT SAMPLE


Use caution when collecting water quality samples to prevent contamination of the sample bottles. A
small amount of dirt goes a long way to contaminating a stormwater sample. Make sure the sample port
and your hands or gloves are clean BEFORE collecting your compliance sample. The following
precautions should be taken immediately before sampling:
    1.     Using a CLEAN cloth, wipe off any visible dirt from the sample port valve spigot.
    2.     Open sample valve and allow water to flush through the port for a minimum of 10 seconds.
    3.     Use the proper unused sample bottle – do not reuse sample bottles.
    4.     Do not touch the sample bottle to the sample port.
    5.     Do not put fingers inside or around the sample port or the mouth of the sample bottle.
    6.     For sample bottles with liquid preservative inside, do not allow the bottle to overflow.
    7.     Cap the sample bottle as quickly as possible. Store on ice. Ice helps reduce the amount of
           metals that move from particulate to dissolved phase and reduces the rate of growth of
           biological organisms within the sample bottles.

StormwateRx recommends sampling the inlet to the Aquip each time that the outlet is sampled. Without
the inlet sample data, StormwateRx LLC cannot diagnose or provide recommendations on tuning
system performance. The inlet should be sampled approximately 15 minutes before sampling the outlet
to get the most representative inlet/outlet sample pair.


3 Maintenance Guidelines
The Aquip, like all filtration systems, requires periodic maintenance to restore the system to its original
effectiveness. The type and frequency of maintenance required for the Aquip varies significantly from
site to site due to differences in facility operations, upstream stormwater management, and rainfall
frequency. Routine inspections conducted on the Aquip will help to determine how frequently to maintain
your Aquip stormwater filter (see Section 2.2).

                   LOADING TO AND MAINTENANCE OF THE AQUIP CAN BE REDUCED
                        BY IMPROVING UPSTREAM SOURCE CONTROL BMPS.

© 2018 StormwateRx LLC, All Rights Reserved.                                                          v017 | 12
AQUIP® OPERATION & MAINTENANCE MANUAL

3.1 Filter Media Maintenance
Maintaining the filter media is the most important step for achieving the optimal results from your Aquip
filtration system. The media can be maintained either by cleaning and leveling the surface or replacing
specific layers of media. The type of maintenance required is based upon the flow rate through the
Aquip and/or the type of pollutants entering the system. Media maintenance is done to provide uniform
flow downward through the media, preventing preferential flow and utilizing the entire surface area of the
media bed. By providing uniform flow, treatment is maximized.

The layers of media have been configured in a specific arrangement to provide treatment for the
identified pollutants in your stormwater. Refer to Figure 12, below, for media layer nomenclature.




                                 Figure 12. Enhanced and basic media bed configurations



3.1.1    Maintenance Type I – Routine Surface Maintenance
Refer to Figure 12 to identify the media and fabric layers described in this section.

Maintenance Description
A Maintenance Type 1 - Routine Surface Maintenance consists of cleaning the entire media surface by
shoveling off and removing the top ¼ - ½ inches of media with a square point shovel. The media below
the Energy Dissipation Fabric should also be clean at this time. The surface of the media should then be
leveled using the filter shovel provided.

The Inlet Distributor and Energy Dissipation Fabric should also be inspected and cleaned if necessary at
the time of Routine Surface Maintenance (see Section 2.2).

The removed media should be replaced after 2” of the top inert layer is removed as a result of routine
surface maintenances. Replenish the removed media with new media if less than 7” of inert media
remains on top of the media bed.


          SURFACE MAINTENANCE AND MEDIA REPLENTISHMENT DO NOT SERVE AS A
        REPLACEMENT TO SEASONAL MAINTENANCE BUT DO EXTEND SYSTEM RUN-TIMES




© 2018 StormwateRx LLC, All Rights Reserved.                                                         v017 | 13
AQUIP® OPERATION & MAINTENANCE MANUAL

Maintenance Timing/Frequency
A Routine Surface Maintenance should be conducted when the water level within the Aquip begins to
stack up. Optimal operating conditions for the Aquip occur when the following conditions exist:
    1. The Aquip has been operating for more than more than 15 minutes.
    2. The water level within the Filtration Chamber reaches a point within 3 inches of the lowest point
       on the Inlet Distributor (Figure 5, page 7).
A Routine Surface Maintenance may need to be done as frequently as every 3 – 4 weeks depending on
the amount of loading on the Aquip.

Maintenance Steps
The steps in conducting a Routine Surface Maintenance are:
    1. Remove and set aside the Energy Dissipation Fabric (Fabric Layer G1, see Figure 12, page 13).
    2. Clean the Energy Dissipation Fabric if necessary.
    3. Clean the entire surface of the media by shoveling off the accumulated solids and the top ¼ - ½
       inches of media (approximate) (Figure 12). The newly exposed media should look cleaner than
       the removed media. Remove more depth if necessary.
    4. Dispose of the removed media and accumulated debris.
    5. Level the surface of the media.
    6. Measure the depth of the remaining inert media layer by inserting a shovel directly down into the
       media until it reaches the lower-lying fabric layer (Figure 13, below). This will indicate the depth
       of the inert media layer.
    7. Replenish the removed media with new media if less than 7” of the inert layer remains (more
       than 2” of the inert layer has been removed over the course of several surface maintenances).
    8. Re-install the Energy Dissipation Fabric beneath the Inlet Distributor using scoops of sand to
       hold down the edges.

                         Maintenance
               ROUTINE SURFACE       required
                                MAINTENANCE   HELPS TO AVOID MORE COSTLY FULL
                   MAINTENANCES AND IMPROVES TREATMENT PERFORMANCE




   Figure 13. Surface cleaning (left) and measuring remaining inert media layer with a shovel (right).



© 2018 StormwateRx LLC, All Rights Reserved.                                                        v017 | 14
AQUIP® OPERATION & MAINTENANCE MANUAL

3.1.2    Maintenance Type II – Seasonal Maintenance
Refer to Figure 12 (page 13) to identify the media and fabric layers described in this section.

Maintenance Description
During a Seasonal Maintenance, the inert media on top (Media Layer A) is replaced to restore the
proper flow rate through the Aquip. Typically, dirt and debris are trapped within the top layer of media
which eventually causes the media to plug.

Maintenance Timing/Frequency
Media replacement is necessary when the proper flow rate through the Aquip cannot be established by
a Routine Surface Maintenance or lowering the Adjustable Head Control (see Section 3.2). Seasonal
Maintenance is recommended when stormwater sampling shows consistent pollutant reductions and
solids loading in the lower-lying media (Media Layer B) is not appreciable.

Maintenance Steps
StormwateRx can provide a quotation for Seasonal Maintenance which includes the new media, filter
fabric, and optional technical supervision at the time of the maintenance. The steps to conduct a
Seasonal Maintenance are:
    1. Set up safety equipment if the system is near vehicle and pedestrian traffic.
    2. Sparingly pressure-wash or hand-wipe the side walls of the Aquip prior to removing any media.
       Cleaning the inside walls of the Aquip will allow the operator to observe the system’s most recent
       operating water level based upon the scum line left behind inside of the Aquip. No detergent or
       hot water should be used when cleaning the insides of the Aquip.
    3. Remove and dispose of the Energy Dissipation Fabric (Fabric Layer G1, see Figure 12, page
       13).
    4. Excavate the spent filter media (Media Layer A) down to the first layer of geotextile fabric (Fabric
       Layer G2). A shovel or vactor truck may be used to remove the filter media (Figure 14, page 16).
       See Section 5 for media disposal.
    5. Remove Fabric Layer G2 and inspect the underlying filter media (Media Layer B).
    6. Break up the top three to six inches of media to rejuvenate Media Layer B. Level and smooth the
       filter media.
    7. Re-install Fabric Layer G2 over the top of Media Layer B.
    8. Install the new inert filter media (Media Layer A). Media should be added in uniform, level layers
       using the level indicators on the side walls of the Aquip as a guide. Each media layer should be
       leveled before adding the next media layer.
    9. Install the new Energy Dissipation Fabric (Fabric Layer G1) on top Media Layer A using scoops
       of sand to hold down the edges.

When conducting a Seasonal Maintenance, the Pretreatment Chamber should also be maintained (see
Section 3.3).

                                 NO DETERGENT OR HOT WATER SHOULD BE USED
                                   WHEN CLEANING THE INSIDES OF THE AQUIP




© 2018 StormwateRx LLC, All Rights Reserved.                                                       v017 | 15
AQUIP® OPERATION & MAINTENANCE MANUAL




                              Figure 14. Vactor service removing the top layers of sand
                              during a Seasonal Maintenance


3.1.3    Maintenance Type III – Full Maintenance
Refer to Figure 12 (page 13) to identify the media and fabric layers described in this section.

Maintenance Description
A Full Maintenance replaces all the filtration media (Media Layers A and B) not including the underdrain
gravel (Media Layer C). The filtering capacity of the media can be exhausted due to a combination of
heavy loading, inadequate maintenance of the Aquip, and extended Aquip run-times.

Maintenance Timing/Frequency
Full Maintenance is recommended when a decline in treatment is observed in the water quality sampling
and Routine Surface Maintenance is no longer capable of restoring the proper flow. Significant loading
in the lower-lying media layers (Media Layer B) will often accompany a decline in treatment.

Maintenance Steps
StormwateRx can provide a quotation for a Full Maintenance which includes the new media, filter fabric,
and optional technical supervision at the time of the maintenance. The steps to conduct a Full
Maintenance are:
    1. Set up safety equipment if the system is near vehicle and pedestrian traffic.
    2. Sparingly pressure-wash or hand-wipe the side walls of the Aquip prior to removing any media
       as shown in Figure 15, page 17. Do not use any detergents. Cleaning the inside walls of the
       Aquip will allow the operator to observe the system’s most recent operating water level based
       upon the scum line left behind inside of the Aquip. No detergent or hot water should be used
       when cleaning the insides of the Aquip.




© 2018 StormwateRx LLC, All Rights Reserved.                                                      v017 | 16
AQUIP® OPERATION & MAINTENANCE MANUAL




                              Figure 15. Pressure wash the sidewalls of the Aquip before
                              removing filter media during a full maintenance.

    3. Remove and dispose of the Energy Dissipation Fabric (Fabric Layer G1, see Figure 12, page13).
       Use a vacuum truck or shovel to remove all spent media (Media Layers A and B). Stop at the
       geotextile fabric above the underdrain gravel (Fabric Layer G3). The underdrain gravel (Media
       Layer C) should not be removed.

          DO NOT PRESSURE WASH OR RINSE THE SIDE WALLS OF THE AQUIP ONCE THE
                         FILTRATION MEDIA HAS BEEN REMOVED.

    4. Remove the PVC plugs located at each of the ends of the underdrain. Also remove the
       Adjustable Head Control located on the outlet end of the Aquip by loosening the flanges located
       on both sides of this PVC loop (see Figure 1, page 1).
    5. Pressure-wash the insides of the underdrain to flush its insides.
    6. Reinstall all the PVC plugs on the underdrain and the Adjustable Head Control.
    7. Install new geotextile fabric (Fabric Layer G3) on top of Media Layer C.
    8. Install the new media layers and filter fabric layers as shown in Figure 12, page 13. Media should
       be added in uniform, level layers using the level indicators on the side walls of the Aquip as a
       guide. Each media layer should be leveled before adding the next media layer.
    9. Install a new Energy Dissipation Layer (Fabric Layer G1) on top layer of the media using scoops
       of sand to hold down the edges.

When conducting a full maintenance, the Pretreatment Chamber should also be maintained (see
Section 3.3).


3.2 Adjustable Head Control
The flow rate through the Aquip may be increased using the Adjustable Head Control. This should be
done only when the proper flow rate cannot be established with Routine Surface Maintenance. By
lowering the Adjustable Head Control, the back pressure within the media bed is reduced allowing the
water to flow more freely through the system. The steps to lowering the Adjustable Head Control are:
© 2018 StormwateRx LLC, All Rights Reserved.                                                     v017 | 17
AQUIP® OPERATION & MAINTENANCE MANUAL

    1. Loosen all of the bolts on the two flanges located on both sides of the Adjustable Head Control.
       Some bolts may need to be loosened further after the flange assembles change their positioning.
    2. Rotate the Adjustable Head Control downward away from the Aquip so that it is positioned
       parallel to level ground.
    3. Evenly tighten the bolts on both flanges. Do not over tighten the bolts. The rubber gasket
       between the flange assembles will create a seal with even pressure around the flange.


3.3 Pretreatment Chamber Maintenance
The pretreatment chamber should be maintained when performing a Seasonal or Full Maintenance.
Inspections of the pretreatment chamber should be performed as part of your routine inspections. The
maintenance procedure for each type of pretreatment configuration is described below.

For Aquip SBE with loose pretreatment media
    1. Remove and dispose of the solids that have accumulated on the surface of the pretreatment
       media.
    2. Shovel the loose media to one side of the pretreatment chamber.
    3. If the walls of the pretreatment chamber are coated in mud or debris, hose down the walls.
    4. Lift up and remove the grate exposed by shoveling aside the media.
    5. Suspend a pump off of the floor of the pretreatment chamber and pump down the water beneath
       the pretreatment media grates.
    6. Shovel or vactor out the accumulated solids on the floor of the pretreatment chamber.
    7. Replace grates and level the pretreatment media across the surface of the grates.

For Aquip SOI or SOE with oil coalescing packs
    1. Remove the accumulation of any heavy oil sheen on the water’s surface using an oil adsorbent
       pad(s) or vactor service.
    2. Drain down the pretreatment chamber using the inlet sample port.
    3. Remove the coalescing packs from pretreatment chamber.
    4. Remove the plastic media blocks from stainless steel frame.
    5. Clean the plastic media blocks and stainless steel frame using a low pressure hose.
    6. Collect and dispose the removed oil and debris.
    7. Reassemble coalescing packs and reinstall in pretreatment chamber.

For Aquip SXI with pretreatment settling
    1. Drain down the pretreatment chamber using the inlet sample port.
    2. If necessary, hose down the walls of the pretreatment chamber.
    3. Suspend a pump off of the floor of the pretreatment chamber and pump down the water beneath
       the pretreatment media grates.
    4. Shovel or vactor out the accumulated solids on the floor of the pretreatment chamber.




© 2018 StormwateRx LLC, All Rights Reserved.                                                        v017 | 18
AQUIP® OPERATION & MAINTENANCE MANUAL

3.4 Oil Skimmer Maintenance
The oil sorbent pad on the oil skimmer should be routinely checked (Figure 16, below). The sorptive
media within the pad will expand when reacting with oil causing the pad to swell in size. The oil sorbent
pad should be replaced once the pad has swollen to its maximum size.




                              Figure 16. Pretreatment chamber oil skimmer sorbent pad.


3.5 Flow Meter Maintenance
The inside of the flow meter should be cleaned at a minimum of once a year to remove accumulating oil
and dirt. Any accumulation on the surfaces of the electrodes will impede the proper operation of the flow
meter. Remove the flow meter from the influent line on the Aquip and clean the small metal surfaces
(electrodes) and all other surfaces inside of the flow meter using a soft cloth and a 50/50 solution of
denatured alcohol and water. For reference, Table 2 lists the battery types utilized in Aquip flow meters.

             Table 2. Replacement batteries for Aquip flow meters
               Type of Flow Meter                      Batteries Required
               Seametrics 2” Flow Meter                6 AA batteries
               Seametrics 3” Flow Meter                Battery pack of 2 Lithium XL-205F batteries
               Seametrics 4” Flow Meter                Battery pack of 2 Lithium XL-205F batteries

The user manual for the installed flow meter is attached at the end of this O&M manual.




© 2018 StormwateRx LLC, All Rights Reserved.                                                         v017 | 19
AQUIP® OPERATION & MAINTENANCE MANUAL

4 Troubleshooting
The Table 3 below provides a quick reference to address specific issues confronted with the operation of
the Aquip. Sections 2 and 3 should be reviewed to reduce the onset of these issues.

Table 3. Aquip troubleshooting
            Symptom                              Probable Cause                                     Recommended Action
 Water is spilling over the          The flow rate into the system is not         Adjust the flow control valve (see Section 2.2).
 baffle wall between the             correct.
 Pretreatment Chamber and
 the Filtration Chamber.             The Inlet Distributor needs to be cleaned Remove the accumulated solids within the Inlet Distributor
                                     of accumulated debris.                    (see Section 2.2).
 There is an uneven                  The media surface is not level. Water is     Clean the media surface by removing accumulated debris
 distribution of water across        channeling unevenly across the media         and then level the top of the media to reduce uneven
 the media surface or from the       surface.                                     channeling.
 Inlet Distributor.
                                                                                When the system is operating at the design flow rate,
                                     The Inlet Distributor is not properly      adjust the height of the Inlet Distributor so that the flow out
                                     adjusted. More water is flowing out of     of the pipe is even on both ends (see Section 2.1, Step 3).
                                     one end of the Inlet Distributor more than
                                     the other.
 The water level within the          The flow rate into the system is not         Adjust the Flow Control Valve (see Section 2.2).
 Aquip is significantly higher       correct.
 than the inlet distributor (up to
 the emergency overflow)             Too much solids have accumulated on        In either of these cases, use a square point shovel to
 during Aquip operation.             the media surface. This can be observed remove the top 1/4” of sand (approximate, see Section
                                     as a thin brittle crust or as heavy solids 3.1.1).
                                     accumulation.


                                     Solids have migrated deep within the
                                     media bed.                                   The Adjustable Head Control should be lowered (see
                                                                                  Section 3.2). A Maintenance Type II - Seasonal or Full
                                                                                  Maintenance may also be necessary (see Section 3.1.2).
 The Aquip is not draining           Solids accumulation on the media             From the outside edge of the tank, use a shovel to disturb
 water through the media bed.        surface is preventing flow through the       the media surface in several locations. Conduct a
                                     media.                                       Maintenance Type I - Routine Surface Maintenance once
                                                                                  the water drains down completely (see Section 3.1.1).

                                                                                  A Maintenance Type II - Seasonal Maintenance may be
                                                                                  necessary (see Section 3.1.2).
 The pretreatment media racks        Heavy oil and/or solids accumulation has Conduct Pretreatment Chamber Maintenance (see
 within the Pretreatment             accumulated on the bottom side of the    Section 3.3). Clean both sides of the racks by spraying
 Chamber have been moved             pretreatment media racks allowing the    them down with water.
 out of place.                       water to push them out of place.
 The metals removal efficiency Loading on the media surface is                    For a brittle or hardened media surface, break up and
 from the Aquip is beginning to preventing uniform flow downward                  remove the hardened media to regain the hydraulic
 decrease.                      through the media.                                capacity. For heavy solids loading (i.e. more solids than
                                                                                  sand visible on top), remove the top (approximate) 1/4” of
                                                                                  inert media (see Section 3.1.1).

                                     The sorptive media within the media bed      A Maintenance Type III - Full Maintenance will be
                                     is beginning to reach its capacity.          necessary (see Section 3.1.3).




© 2018 StormwateRx LLC, All Rights Reserved.                                                                                            v017 | 20
AQUIP® OPERATION & MAINTENANCE MANUAL

5 Material Disposal
Water and sediment removed from the Aquip filter must be disposed of in accordance with all applicable
waste disposal regulations. The removed accumulated sediment in the Aquip can typically be sent to the
local landfill. Follow local regulations for standard guidelines for solid waste disposal.


6 Maintenance Support
If you have any questions about maintenance procedures, contact StormwateRx LLC at (800) 680-3543.


7 Best Management Practice Requirements
Consistently achieving the benchmarks requires rigorous implementation of best management practices
(BMPs) including source control, structural and treatment BMPs. Treatment BMPs (i.e. the Aquip
filtration system) are not designed to operate in the absence of other BMPs. Employing source control
practices on a regular basis is essential to extending the life of the Aquip system, as heavy pollutant
loading can result in a shorter maintenance cycle than expected. The Aquip system is not designed as
an all-in-one treatment device for all types and quantities of stormwater pollution.

Your Stormwater Pollution Prevention (or Control) Plan (SWPPP or SWPCP) should address the BMPs
appropriate for your facility. During normal business operation, make sure that all best management
practices are deployed and maintained. When engaging in operations that are atypical of standard
business practices, please utilize source control measures to prevent heavy pollutant loading into the
Aquip. The following are a few examples of typically employed practices.

    •    Sweeping: Sweep site on a regular basis, such as daily, weekly or bi-monthly, especially in
         areas of heavy industrial activities.
    •    Covering activities: When practical, cover significant materials or industrial operations that are
         outdoors, to prevent stormwater contact with potential pollutants.
    •    Spill control: When a spill occurs, contain and use onsite spill kits to dispose of material.


    •         DO NOT FLUSH SPILLS OF ANY KIND INTO THE AQUIP FILTRATION SYSTEM


    •    Catch basin and stormwater conveyance clean out: When cleaning out catch basins and
         jetting stormwater conveyance lines, turn off the pump that diverts water to the Aquip system.
         This water should not enter the Aquip system.


              JETTING YOUR STORMWATER LINES INTO THE AQUIP FILTRATION SYSTEM
                                    IS NOT ADVISED.




© 2018 StormwateRx LLC, All Rights Reserved.                                                         v017 | 21
AQUIP® OPERATION & MAINTENANCE MANUAL

© 2010-2018. StormwateRx LLC. All rights reserved. No part of this publication may be reproduced in
any form or by any means without the prior written permission of StormwateRx LLC.



Trademarks and Disclaimers
The StormwateRx and Aquip and associated logos are trademarks of StormwateRx LLC. Other
trademarks and trade names may be used in this document to refer to either the entities claiming the
marks and names or their products. StormwateRx LLC disclaims any proprietary interest in trademarks
and trade names other than its own.

This document is subject to change without notice.




StormwateRx LLC
122 Southeast 27th Avenue
 Portland, Oregon, 97214
(800) 680 - 3543




© 2018 StormwateRx LLC, All Rights Reserved.                                                  v017 | 22
StormwateRx, LLC                  Level 3 Corrective Action Engineering Report

                                                           Estes Express Lines


Appendix F

Washington Department of Ecology Conditional Use Level Designation
Approval for Aquip




                                                                           17
                                          June 2017

  CONDITIONAL USE LEVEL DESIGNATION FOR BASIC, ENHANCED, &
                   PHOSPHORUS TREATMENT

                                              For

        StormwateRx, LLC, Aquip® Enhanced Stormwater Filtration System


Ecology’s Decision:

Based on StormwateRx’s application submissions, Ecology hereby issues the following use level
designations for the Aquip® Enhanced Stormwater Filtration System:

1. A Conditional Use Level Designation (CULD) for Basic (TSS) Treatment.

      Sized at a hydraulic loading rate of no greater than 1 gallon per minute (gpm) per square
       foot (sq ft) of media surface area.
      Using the enhanced (sorptive) media.
      Influent by pump station or gravity flow.

2. A Conditional Use Level Designation (CULD) Enhanced (dissolved Cu and Zn).

      Sized at a hydraulic loading rate of no greater than 1 gallon per minute (gpm) per square
       foot (sq ft) of media surface area.
      Using the enhanced (sorptive) media.
      Influent by pump station or gravity flow.

3. A Conditional Use Level Designation (CULD) for Phosphorus Treatment.

      Sized at a hydraulic loading rate of no greater than 1 gallon per minute (gpm) per square
       foot (sq ft) of media surface area.
      Using the enhanced (sorptive) media.
      Influent by pump station or gravity flow.




                                                                                                   1
4. Ecology approves the Aquip® Enhanced Stormwater Filtration System for treatment at the
   above flow rates. The designer shall calculate the water quality design flow rates using the
   following procedures:

      Western Washington: For treatment installed upstream of detention or retention, the
       water quality design flow rate is the peak 15-minute flow rate as calculated using the
       latest version of the Western Washington Hydrology Model or other Ecology-approved
       continuous runoff model.

      Eastern Washington: For treatment installed upstream of detention or retention, the water
       quality design flow rate is the peak 15-minute flow rate as calculated using one of the
       three methods described in Chapter 2.2.5 of the Stormwater Management Manual for
       Eastern Washington (SWMMEW) or local manual.

      Entire State: For treatment installed downstream of detention, the water quality design
       flow rate is the full 2-year release rate of the detention facility.

5. The Use Level Designation expires on January 1, 2021 unless extended by Ecology, and is
   subject to the conditions specified below.

Ecology’s Conditions of Use:

The Aquip® Enhanced Stormwater Filtration Systems shall comply with these conditions:

1. Design, assemble, install, operate, and maintain the Aquip® systems in accordance with
   StormwateRx’s applicable manuals and documents and the Ecology Decision.

2. If you pump influent to the system, pump station and bypass design shall follow local
   guidelines and codes.

3. StormwateRx, LLC commits to submitting a QAPP for BER review and Ecology approval by
   March 1, 2018 that meets the TAPE requirements for attaining a GULD for Basic, Enhanced,
   and Phosphorus Treatment. Ecology must review and approve any QAPPs for each
   additional field site in Washington State. The sites chosen should reflect the product’s
   treatment intent.

4. StormwateRx, LLC shall complete all required testing and submit a TER for Ecology review
   by March 1, 2020.

5. Maintenance: The required maintenance interval for stormwater treatment devices is often
   dependent upon the degree of pollutant loading from a particular drainage basin. Therefore,
   Ecology does not endorse or recommend a “one size fits all” maintenance cycle for a
   particular model/size of manufactured filter treatment device.




                                                                                                  2
    StormwateRx Aquip system maintenance includes routine media maintenance, inert
     media replacement and sorptive media replacement. Maintenance frequency is site
     specific and for preventative maintenance purposes is estimated based on elapsed time
     and/or cumulative flow through the system. Maintenance includes the following:
     Surface Media Maintenance – remove visible surface accumulation of sediment and
        discolored inert media from pretreatment and filtration chambers. Top off with new
        media to original media height when approximately 3-inches of filter media has been
        removed. Surface media maintenance interval averages 1 month.
     Inert Media Replacement– replace inert media in filtration chamber when surface
        media maintenance program results in a continuous operating filtration chamber water
        level of more than two feet. Replacing the inert media protects the underlying sorptive
        media and extends sorptive media life. Inert media replacement interval averages 12
        months.
     Sorptive Media Replacement – replace sorptive media in concert with an inert media
        replacement when the operating filtration chamber water level is greater than two feet
        despite proper routine and inert media maintenance, or when dissolved pollutant
        concentrations exceed regulatory standards. Remove accumulated pretreatment
        chamber sediment and media at time of sorptive media replacement. Pollutant
        removal capacity of the sorptive media can exhaust due to high loading, inadequate
        routine and inert media maintenance, and extended Aquip throughput. Sorptive media
        replacement interval averages 24 months.

   Owners/operators must inspect Aquip systems for a minimum of twelve months from the
    start of post-construction operation to determine site-specific maintenance schedules and
    requirements. Conduct inspections monthly during the wet season, and every other
    month during the dry season. (According to the SWMMWW, the wet season in western
    Washington is October 1 to April 30. According to SWMMEW, the wet season in eastern
    Washington is October 1 to June 30). After the first year of operation, owners/operators
    must conduct inspections based on the findings during the first year of inspections.

   Conduct inspections by qualified personnel, follow manufacturer’s guidelines, and use
    methods capable of determining either a decrease in treated effluent flowrate and/or a
    decrease in pollutant removal ability.

   When inspections are performed, the following findings typically serve as maintenance
    triggers:
     Effluent flow decreasing to below the design flow rate.
     Accumulated sediment discoloration on the media surface is visually more
        predominant than filtration media, or
     Evidence of bypass or operating water levels more than one foot above the inlet
        distributor, or
     Standing water remains inside the filtration chamber between rain events, or
     Treatment system performance has declined for two or more samples, or
     Jar testing indicates that media samples have accumulated more than 20% solids by
        volume.




                                                                                              3
6. StormwateRx, LLC may request Ecology to grant deadline or expiration date extensions,
   upon showing cause for such extensions.

7. Discharges from Aquip® Enhanced Stormwater Filtration Systems shall not cause or
   contribute to water quality standards violations in receiving waters.

Applicant:                           StormwateRx, LLC

Applicant’s Address:                 122 SE 27th Avenue
                                     Portland, OR, 97214

Application Documents:

      Aquip® Enhanced Stormwater Filtration System, Technology Assessment Protocol –
       Ecology Application for Certification (January 26, 2011; revised May 20, 2011). Prepared
       by StormwateRx, LLC. Received May 27, 2011.

Applicant’s Use Level Request:

      Conditional Use Level Designation as a Basic, Enhanced, and Phosphorus treatment
       device in accordance with Ecology’s 2005 Stormwater Management Manual for Western
       Washington.

Applicant’s Performance Claims:

      The Aquip® Enhanced Stormwater Filtration System provides statistically significant
       removal of TSS, dissolved copper, dissolved zinc, and total phosphorus from stormwater,
       and can meet or exceed Ecology’s Basic, Enhanced, and Phosphorus treatment standards.

Ecology’s Recommendations:

          Ecology should provide StormwateRx, LLC with the opportunity to demonstrate,
           through field testing that follows an approved QAPP, whether the Aquip® Enhanced
           Stormwater Filtration System can attain Ecology’s Basic, Enhanced, and Phosphorus
           treatment performance levels.

Findings of Fact:

      Based on paired grab sample data for TSS, from 14 installation sites, the Aquip®
       Enhanced Stormwater Filtration System achieved the following treatment levels:
          o Median effluent was 5 mg/L TSS, influent concentration in the range of 20-100
              mg/L (n=32).
          o Median percent removal was 98 percent, influent concentration in the range of
              100-200 mg/L (n=8).




                                                                                               4
           o Median percent removal was 98 percent, influent concentration greater than 200
             mg/L (n=8).

      Based on paired grab sample data for dissolved copper, from 7 installation sites, the
       Aquip® Enhanced Stormwater Filtration System achieved the following treatment levels:
          o Median percent removal was 73 percent, influent concentration in the range of
              0.003-0.02 mg/L (n=5).
          o Median percent removal was 93 percent, influent concentration greater than 0.02
              mg/L (n=32).

      Based on paired grab sample data for dissolved zinc, from eight installation sites, the
       Aquip® Enhanced Stormwater Filtration System achieved the following treatment levels:
          o Median percent removal was 59 percent, influent concentration in the range of
              0.02-0.3 mg/L (n=30).
          o Median percent removal was 94 percent, influent concentration greater than 0.3
              mg/L (n=21).

      Based on paired grab sample data for total phosphorus, from six installation sites, the
       Aquip® Enhanced Stormwater Filtration System achieved the following treatment levels:
          o Median percent removal was 60 percent, influent concentration in the range of
              0.1-0.5 mg/L (n=14).
          o Median percent removal was 89 percent, influent concentration greater than 0.5
              mg/L (n=5).

Issues to be Addressed By the Company:

1. The Aquip® Enhanced Stormwater Filtration System must show that it can reliably attain the
   minimum percent removal criteria for Basic, Enhanced, and Phosphorus treatment for runoff
   found from local highways, parking lots, and other high-use areas at the design-operating rate
   in accordance with the Ecology TAPE protocols. StormwateRx, LLC should test a variety of
   operating rates to establish conservative design rates.

2. Test the system under normal operating conditions, such that pollutants partially fill the
   system. Results obtained for “clean” systems may not be representative of typical
   performance.

3. StormwateRx, LLC submitted extensive grab sample data from several sites operating in
   industrial treatment settings. Pollutant concentrations are both within and above the ranges
   required by TAPE. Testing to achieve a GULD under the TAPE program will need to focus
   on pollutant concentrations within the specified TAPE ranges, as well as using flow-
   weighted composite sampling (or other method approved in the QAPP) as opposed to grab
   sampling.

4. Calculation of treatment efficiency shall be in accordance with the 2011 Revision of the
   Guidance for Evaluating Emerging Stormwater Treatment Technologies: Technology
   Assessment Protocol – Ecology (TAPE).




                                                                                                  5
5. StormwateRx shall include a discussion of treatment efficiency (percent removed) as flow
   rates change in the Technical Evaluation Report.

6. Conduct field-testing at sites that are indicative of the treatment goals.

7. Conduct testing to obtain information about maintenance requirements in order to come up
   with a maintenance cycle.

8. Conduct loading tests on the filter media to determine maximum treatment life of the system.


Technology Description:                Download at: www.stormwaterx.com/Products/Aquip.aspx

Contact Information:

Applicant:                             Calvin Noling
                                       StormwateRx, LLC
                                       122 SE 27th Avenue
                                       Portland, OR, 97214
                                       800-680-3543
                                       caln@stormwaterx.com

Applicant website:                     www.stormwaterx.com

Ecology web link:      http://www.ecy.wa.gov/programs/wq/stormwater/newtech/index.html


Ecology:                               Douglas C. Howie
                                       Department of Ecology
                                       Water Quality Program
                                       (360) 407-6444
                                       douglas.howie@ecy.wa.gov

Revision History
 Date                     Revision
 July 2011                Original use-level-designation document
 September 2012           Revised dates for QAPP, TER, and Expiration
 January 2013             Updated document format to match Ecology standard, added
                          maintenance criteria
 April 2014               Revised Due dates for QAPP and TER and changed Expiration date
 June 2017                Revised Due dates for QAPP and TER and changed Expiration date




                                                                                              6
EXHIBIT B


                               12401 SE 320th Street, Auburn, WA 98092-3622
                                Phone:(253) 288-3330  Fax:(253) 288-3420
                                     E-mail:foundation@greenriver.edu

    September 6, 2018

    Re: Waste Action Project & Estes Express Lines d/b/a Estes West, G.I.
    Trucking, d/b/a Estes West

    Consent Decree Case No. 2.18-cv-00559-TSZ
    To Whom It May Concern:

    Green River College Foundation is an institutionally related Foundation and is a stand-alone
    501(c)(3) nonprofit, EIN XX-XXXXXXX. Within the mission of the Foundation, providing resources
    to assist Green River College in achieving educational excellence, are the strategic priorities: to
    remove financial barriers for students, create pathways to good living wage careers, and provide
    resource capacity for college programs. The Green River College Natural Resources Program is
    a CTE program of Green River, and students are engaged in a variety of experiential learning
    projects that have value to the natural resources and ecological welfare in our community.

    We have reviewed the consent decree that provides payment in the amount of $174,000 from
    Estes Express Lines d/b/a Estes West, G.I. Trucking, d/b/a Estes West to the Green River
    College Foundation. The funding provided will be used to pay for projects focused on improved
    water quality in the Green River watershed. Work may include invasive plant control, native
    planting, and other stewardship activities conducted by or through the Green River College
    Natural Resources Department. This work is in partnership with existing conservation
    organizations and local governments engaged in water quality related conservation projects in
    the Green River, and its tributaries.

    No money received under the proposed consent judgment will be used for political lobbying
    activities; and following the expenditure of funds provided by the settlement instrument Green
    River College Foundation will submit to the Court, the United States, and the parties a letter
    describing how the SEP funds were spent.

    Please do not hesitate to contact us with questions or for additional information.

    Sincerely,


    George P. Frasier,
    Executive Director
    Green River College Foundation
